 

 
    
 

 

Case 17,12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 1 of 41
LM hea EES , FECIAL MULTIPBRIL, DAILY REPOR'.. vee

af ro:

   

 

  
    
   

 

   
     
   
   
     
 
 
 
  
   
 
      

 

 

 

    

jo 7 “Cascade . gf
g ¥ :
é Imp
5 ; be __[ Sent For Approved
o item 1. Named ase and P.:0. hidress (No.;.Streat, Town, County, State) oy "Agency Cade, Nafie and Address

 
    

 
 
 

    

oO, ICL, TH aol iy £0.) — GGK5954 e

RENTON, INC., PEOFIT SHARING HogHES waIMsLEY & Co inc.
: PILTER BERVICR CO., INC. ‘TRIS RICHARDS BLDG.
ucabitoyis ore | Ni ORLEANS, TA, 70112
fom 2 Polley Perle ad: :

* From | ded<7! gy hed ZT

Noon Standard time at location of described property os . ©

 

y iter 3. The Nanied Insured is:

). individuat “Oo Partnership F) Corporation O Joint Venture q Other: ___ FE: 1
fa * 808s Rest TRE ILA 82, NW OB ORLEANS, Jas (93 2 FARE xwsutarion aan,

 

    

   
 
 

“INSULATION WHSE..
INSULATION WHSE.,-

‘p: : : ren
pec to thosé piemises. described | above and with ‘réspect to those’ coverages and kinds of property for’ which a speci tit ‘ot
| of the: terms of this’ ‘policy: including fofms: and. etidorserments madé apart hereof.

   

 

 

  

item '§: Insurance is provided with rés
_"liapility is shown,-subject toa

 

 

 

 

 

 

 

      
 
      

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lb OR CO LWT OF TAB TCT eae 7
’ = URANCE pansy
: iam Re [Biggs ‘No. Lac. No..| Bigg. No. Loy No. .{ Bldg. No.|" bee. No. | Bldg. No. oN on : .
. re ay ge a gee ee ne pmaete coven :
ae 55 ee Mo" TA. Buildingis) Joy
: : #18, Personal Property iy SECTION |
SOT Siibaseed Addl. C city) if. ,
2B | wal
(Teo, 000 Fee | fate” et
DIV. 1: Loss Deductible Clause No. 1 is applicable. Loss Deductible Clause No. 2 is “applicable. Tbe
"~~ |Addl. Cov. (Specify) 9) 0 COVERAGE
$ $ $ $ N
— LIMIT OF LIABILITY COVERAGE section
$ 300, GOO © each occurrence] $ 300, 000 aggregate C. Bodily Injury and Property Damage Liability ne
$ each person i$ each accident sa Medical Payments LIABILITY
5 PER: FORM B20 {COVERAGE
[_] SECTION It—CRIME COVERAGE Limits as stated in 1 the endorsement, made part of this Palicy; if indicated H {] - 2 ae
(C]. SECTION IV—BOILER AND MACHINERY COVERAGE } . 3 5: i . ee ag

 

   
  

 

| qd reenter stl saBeiaens (73), wib20

4 Tem 7. Mortgage:

+ (NAME AND ADORESS:

‘tem 8. , 1B; O5e Premium is tevter neLowgs 032
¥ .
‘

and js payable $

11-74

at Inception, and $ 65 O32 cach anniversary

| Countersignature Date Agency at HEW ORLEANS, LOUISIANA en

  
 

  

a , ere ae ed fof 7 ENTER

4903 2°
7314

 

 

 

 

 

 

oS xor7s4

ye _ AGENT'S :CoPY
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 2 of 41

 

: , “Company Numbers

ates

She

 

4 = Reliance Insurance Company
4 2 = Planet Insurance Company e 6. yf 6
6 = United Pacific Insurance Company Mee Walt

‘| 8 = Aeliance Insurance Co. ot Iilinois Premium

®

 

Issued by Co No. Effective Date

 

  

Insure Lo

  

 

' -
If this endorsef: is issued concurrently with the policy, the Attaching Cfause need tl compteted | Endt. No.

  
   
 
 

Additional Premium ~

js 23

 

 

 

subject |
| to audit ae -

 

 

 
  

Retursi Premium ne

 

 

 

 

 

 

 

THE PREMIUM FOR THIS ENDORSEMENT IF ON INSTALLMENTS is PAYABLE AS FOF :

 

 

ADDITIONAL | “RETURN

 

AT DATE OF ENDORSEMENT 23e

 

 

FIRST ANNIVERSARY $ s

 
 

 

 

 

SECOND ANNIVERSARY $ 5

 

 

 

 

 

 

“GEN-47 ED. 4/74 (Sets)

PRINTED IN U.S.A.
AGENT'S COPY

GEN-47A ED. 4/74 {Sgle.:

 
 

_ Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 3 of 41

",

See . a!

CHAN GE EN DORSEMENT Form MB 26

 

“This: endorsément i is.made a part of Policy. No. ALL 9h on Be an : .,
Of the: UNETED PACIFIC i. : a. ee

Nai ame rot Tasarance Company

 

  
   
  
 

 

and becomes effective on 1 A 73 at_NOON standard time’ at the location of the described Property.
: ate !
ameof Ineured_REELLY BENTON CO. INC etal | _
VARIOUS :

 

Location of Premises and Occupancy

 

alicy Term: 3 3 years, From_L/1/74_ To _L/1/77___ Loss Ded: Cl. No. 1 __applicabie, Loss Ded. Ci, No. 2__applicable;
ther Loss Ded. Cl. applicable; (specify) SE sC*dF rms applicable:

: J t is agreed that:
(a) The policy fs amended as follows:

 

‘SECTION it LIABILITY COVERAGE |

TW ‘CONSTDERATION OF ‘THE. ADDITIONAL, PREMIUM“ CHARGED. IT Is: “UNDERSTOOD ©
AND AGREED THE PREMIUM BASIS FOR THE FOLLOWING CODES ARE AMENDED AS.
~ FOLLOWS:
| DESCRIPTION OF HAZARDS = CODE -_pRERTIM BASIS
INSULATION WORK - 15161 “e) 321,000.
STORES-NOT FOOD OR DRINK 59991 g) 3,690,000.
INSULATION WORK - 89980 £) 1,245,000.

 

(b) With respect to those coverages and kinds of property for which a specific. limit . of liability is shown, the limit of
: the Company's liability shall be changed to read _as:stated in.the Limits of Liability ¢olumns herein. Such | limits are
in a liew of the Limits of Liability stated in the Policy’ and not in: addition: thereto’ . .

ee SECTION r— PROPERTY ‘COVERAGE
: ‘Coverage _LIMITS OF LIABILITY mo, . . , ee . P REM Tu Ms.

 

 

 

 

 

 

 

A Deserip- Loé.|Bldg. Old New. jo A i adi
fon No.| No.| Previous Limit New Limit Rate Rate Old Premium: | New ‘Prémium ,
: : . a _ | ( Retam
$ $ $ $ $
$ 1 $ $ : $ $

 

 

 

 

 

 

 

 

 

 

 

SECTION II — LIABILITY COVERAGE — fe
, PREMI u 7 s_

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coverage _ Limits of Liability , Old Premium | New Premium RAG
. | f) Retin .
Bodily Injury & Prop- | $ $ , $ “$ $
ct oer ty Damage Liability | each Occurrence Aggregate . 4006,
,D. Premises Medical $ $ $ $ $
te Payments . each Person each Accident
caitreD C J ne
Li gu wil TOTAL $3 4006..
PREMIUM RECAPITULATION .
_ Previous Additional Return Amount
eo . Installments Premium Premium Due ‘
“Dates of subsequent installments, 2 1/1/76 § 7374 $ 2003. $ $ 9577. |
“df payable in annual installments: 3. $ 3 $ 3 |
“Date of Change: 1/1/75 (A 904 $2003. $ $ 2003. |
. WIT CSE Addition
Datel Law Gaeta dae wh Gee ae SS a fo PA A Ries bo

 

 

 

 
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 4 of 41 .

 

 

 

  

  

a9-1T-"b3) OT-A1W

 

 

(eaiyy Aq apa ‘syuawleySUy 41}: adieu aiseg ‘sywir] paseasguy

  

‘Ta *pord/‘dg dwg

“Ad

Ta ‘08N.

 

 

(ea1uL. iq aplaig ‘Syuauy[eysuy 31)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

 

siseg. ,2unsadyy UMOUY ON, WO Jf — 199 . : ‘Ud T ‘110 Funowy: aiqusnpsg ysaduey
= x = x x x 4
= x Sex x x x :
= x = x x x x ~
ECOG = MCN [P= X x x x
Poe = KET a =X % Xx X
j DOG & = =, x x x x "
99 = PORTA fe xX x * x
OP ID = x = x x x x
ey = x = x x x x :
errs = X = x X x ro
Léa = x = xX x x Le OL Prd.
Ube = : XO FLE =F X x K AMEX CS v ‘ ~ ; 7
Pf = CGO G8, x Sey =EFF-X x 18x 677 X GS) PSBAG |: my
= x .. =. x x x x FTO) EBT
= x = .. x x x x .
Be = - XK EDO = S39 x XTb xX WE X SO ;
Ye = OVE XK CRY HAT K— XAT TX TS pe ao pu aS TbBS
= x = x x x ; x eres I.
= x = x x x x \~
“EOF = x = x x x x PTT RCS eens .
Lp = x aX x xf OX: i pee Cl co el
444 = x TEE =F9S x x x 09/4 xX. VED pe See oy aa?
054 = COG" "Ge x O57 =e8F x xX [OX BEE XK cee 7E5 PET CU, By OR Vf td
W3ud} ‘ISNT NN qunsodXxa 40: oe “480 Sea Wid Wd [. _.. [atpo Be float kw
| auc) ORR, | aioe hie am agama | NSS [og Tre oe DM tenet fel sie _ [E> BBS |Fe [B2
soggy gag mag 4 |_L LT Ts ET ft
"sates ODOTS Jad tte cooveve sionoma. “a foe 5 og. - oe cit p: Per
" s{9}093y OOOTS tad “****"*** woljezadg poyaydwiog 3 | ae CS, F a ; , me pe be
dng 4aq ‘9 ae . “(an “do/ wala. 4 ws ak ‘sung al. aM be Sack Be Po a 4 (855485 [SP ]oc}'
wouked COLIog “p= Bs O01 204: 2} “— UR anak eS Bel eT Sh aan mF 2 AR BS ef BNI ER "3 Pp [Fe
. + dy = $4003: udid: SssHOS, TAL ypisauuio5 - * . Poke ¥ .

 

oq ysniu “keg "Psy

“addy |,uay
‘aay Yyory

 

(paqeys vey} saiyyo. 31 equiesag) sisva woiwgud:.
“pasn s} Siseq Suey: THS F papajaur: :

        

2 "POld: :10N

_ RLITIGYIT 30 SLIWIT * Ke “govugAgg-

So Ms “ ay caBetanng Jauyg:
{ sipains 0g ting oO “pet ‘a Ae spevey |
stag aI Dae SW Ayuger Aanluy jeuosya-ES]
4 wosieg: ysey ~~, “gSpuaulkeg lesipay —¢ afie1anog CJ

 

E
: ‘209° ygej TS
wim Tee

  

 

7 —— Pe 99g Yoey $d
oe “ag” ‘paaidiuog poke ayegauiay ~
uosiag: quay

90 WE BIT OG
~ ALIMIAWN. 40 SHAN

 

$l'e

 

$ © fF (suwry ieng))

- suigeret payajduiog CI
ssiseg: augey ays: E]
quar) ajauis) Anger”
2083009

- - #S}onpold io

“y adesan0g ix]

 

 

 

“Se i) ‘hb D wz eT owsnoo Ainv = <a NolLoas

Ey ES

 

Te
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 5 of 41

+

'

ia: bo PERSONAL INJURY LIABILITY INSURANCE ENDORSEMENT Form MLB-220 et
“In consideration of the payment of the preniiuin, in ieliatice lipor' the stateménts in the Declarations of the policy of which this endorsement is made a. °° ~
part, and subject to ali thé terms of this endorsement, the Compaiy agrees with the nartied insured as follows: - ~ .

SCHEDULE
The insurance afforded is only with respect to personal injury arising out of an offense included within such of the following groups of offenses as are

indicated by specific premium charge or charges:

gee

 

Groups of Offenses ' Re Premium
A. False Arrest, Detention or imprisonment, or Malicious Prosecution ...............0..eeeeceeeeees $ 535
B. Libel, Slander, Défamation or Violation of Right of Privacy ............... beeen eeveeeevecbenes s__ING,.. =
C. Wrongful Entry or Eviction or oteresio at Right of Private Occupancy .........2...-2.2...0000- $_ING,.
"* Minimum Premium $ Sep eV Gagrovsions Premium $ 83,00  —

Liniits of Liability: $ 00,000 _______ each person aggregate; $ _ 300,000 general aggregate.
9 fy : °

Insured’s participation ae an

I. COVERAGE—PERSONAL INJURY LIABILITY : Group © —wrongful entry or eviction, or other invasion of the right of
The Company will pay on behalf of the insured all sums which the insured private occupancy; ° .

shall-become legally obligated to pay as damages because of injury (herein . . 2

called “personal injury”) sustained by any person or organization and

arising out of one or more of the following offenses: ,

' Group A —false arrest, detention or imprisonment, or malicious prose-

. cution; ,

“if such dffense i& conimitted in’the’ conduct of the riatfiéd instired’s busi-
ness during the policy period within the United States of América,-ils terri- -_-
_.+ -tories-or possessions, or Canada,-afid the Company shall liave the rightand “\"-

 

defamatory or disparaging ‘material, or a‘ publication or utter- 5. falséor fraidulent; and may-1 jake sich investigation and settlement of
-ance in violation of an individual's right of privacy; except —~--any claim or Suit a8 it déenis expedient, bit the Company shall not be obli-

publications or utterances:in the coufse of or rélated to-ad- . “gated té pay any claitn‘or judgment or to defend any'suit alter the applicable.

vertising, broadcasting or telecasting activities conducted by "limit of the Company's liability has been exhaustéd by payment of judgment
or on behalf of the named insured; or settlements. :

‘This Endorsement must be attached to Change Endorsement MLB-20 when issued aftér the Policy is written.

Form MLB-220 (Ed. 1-73) . Page 1 of 2

- 0. +”. “duty to‘defend any’ suit against the-insured Seeking damages on account of -
Group B —the publication or utterance of a libel‘or slander or of other ©”: -such’personal injury even if any of the allegations of the:suit are groundless, .
 

Exclusions

This insurance does fiot apply:
(a) to liahility assumed by the insured under any contract or agreement;
(b} to personal injury arising out of the wilfut violation of a penal statute

t

or ordinance committed by or with the knowledge Or consent af any 7

insured;

(c) to personal injury sustained by any sarson asa result of an ‘offense
directly or indirectly related -to the’ emplaymtent af such” person by
the namedinsured; . 2 yo.

(d) to personal injury arising out of any publication ¢ or utterance described .

_ in Group B, if the first i injurious publications or utterance of the same

ar similar material by or of behalf of the named insured was made i:

prior to the effective date of this insurance;

(e) .to personal injury arising out of a publication or utterance described . -
. in Group B concerning any person, organization or business -enter- ~”
prise, or his or its products of sérvices,; made by or at the direction”

of any insured with knowledge of the falsity thereof.
I]. PERSONS INSURED

Each of the following is an insured under this insurance to the extent set
forth below:

(a) if the Aamed insured is designated i in the Declarations as an individual, -
the person so designated but only with respect to the conduct of a
business of which he is the sole proprietor, and the spouse of the ~~

_ famed insured with respect to the conduct of such a business;
(b) if the naméd insured is designated in thé Déclarations as a partner:

ship or joint venture, the partnership or joint. venture so designated: ~
_ and any partner or member thereof but only with respect to his liability .

as such;

(c) if the named insured is designated i in the Declarations as other thanan |
individual, partnership or joint venture, the organization so desig--". --:

nated and any executive officer, director or stockholder thereof while
acting within the scope of his duties as such.

This insurance does not apply to injury arising out of the conduct of any:

partnership or joint venture of which thé insured is a partner or member
and which is not designated in this policy as a named insured. :

Form MLB-220 (E4.1-73).
ye . ‘

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 6 of 41

HI LIMITS OF LIABILITY—INSURED'S PARTICIPATION

Regardless of the number of (1) insureds under this endorsement, (2)
persons or organizations who sustain personal injury, or (3) claims: made
or suits brought on-account of personal injury, the total fiability of the

- Company for-all damages because’of all personal injury to which this in-
--Surance applies, sustained by any one person or “organization, shall nét
~ exceed the limit of personal i injury “Hability stated | in the e schedule as" seach :

‘person apgregate”’.

 

Subject to the above provision respecting ‘ ‘gach person ‘agbregate,

‘total limit of the Company's: tiabtlity: under this insurance for all damages .
--Shall not exceed the” limit’ of pefsonalf injury lability stated i in the schedule
: a8" ‘general aggregate”.

“Af a participation percentage i is stated i in the: ‘Scliedule for the insured,

the Company shall not be‘liable for a greater proportion of any loss than
“the differetice-between such percentage and one hundred percent, and the
- balance of the loss shall be borne by the instired; provided, "the Company —

may pay the insured’s portion .of a loss to effect ‘settlement of. ‘tHe loss, -

“and, upon netification of the action taken, the nameéd insured shalt promptly

reimburse the Company therefor.

~1V. ° AMENDED ‘DEFINITION

-When used in referénce to this insurance:

“damages” meatis only those damages which are payable because of per-
sonal injury atising out of an offense to which this insurance applies.

“V. OTHER: PROVISIONS: ‘APPLICABLE 10 THIS ENDORSEMENT -

A. The following pravisicns applicable to Sections | and tI of the paliay .

- ate applicable to this endorsement: Inspection and Audit; Cancellation; and

Subrogation,

_B. The following terms and provisions applicable only to Section I! are
applicable to this endorsement: Supplementary Payments; Modification of -
Terms; Insured’s Duties in the Event of Occurrence, Claim or Suit; Action .:

Against the Company; Other Insurance: Nuclear Exclusion; and Definitions -

—Section Il.

Page 2 of 2
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 7 of 41

oo “RELIANC % a INSURANCH COMPANIES -

fe a - 1 Reliance Insurance"COMTBEhy
‘- . f : 6— United Pacific Insurance Company
Ta l< insuring Company Number ae

 
  
   

 

CY NUMBERS)
| 267-9461 22.

S STATEMENT ‘DATE AUDIT TERM et “ = AupiT PERIOD - — a IE KIND _ a
161~74/75 | PRYSTCAL:. _

AGENT INSURED

. REILLY, Pewrow co., inc.; BT AL

ST ay -

 

 

 

 

 

 

 

 

 

  
 

   

 

DESCRIPTION OF CLASS | exposure “| --WORKMENS COMPENSATION... |< .: BODILY INJURY LIABILITY - PROP, DAMAGE |.”
__ OPERATIONS coos {| siti YATE | PREMIUM= | ATE | =o PREMIUM =| RATE” =| PREMIUM

 

 

 

poe
| see C5: MOLE -PERT, |
| INSULATION WORK 15161 292,161 | .a18 | 637.007] 0326. 952.00.
(| BROAD FORM PD 20% | 190.00
: PERSOHAL INJURY 22.5% 143.00
| © hae AS. wRIeTEN | y64.00
“| PERSONAL INGURY a 36.00
: [— PRODUCTS
_ | sronns 9991| 3,346,736, .122 | 408,00 | .074 | 248,00..
AINCRHASED ‘DIMUTS| CHARGE - | 7 25.00 | a
. “Compizeen OPRRAY TONE , . |
: INSULATION WORK 1,130,686), | -204 | 231.00 .372| 421.00
1S Ss ee CHAN os | 1 «00: |

cee | 21.00

area Fs

 

 

   

_| PURCHASE ORDER AGREEMENTS 10% PROD | 42.00 25.00 -
| CONSTR. RISKS 20153) = .0098, =

 

 

 

 

 

 

 

 

~ TOTALS

Less Previously Billed.

 

Difference

 

 

 

 

 

 

AMOUNT DUE

 

“" AUD-27 ED, 1/72
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 8 of 41

‘INSURANCE C.UMPANIES .-

 

RELIANC~—

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

' AUD-27A ED. MAY 1966

 

 

POLICY NUMBER(S) [AGENTS CODE. Policy PERIOD
|__2M 7 94 O01 22 ‘| 96=3954 el 74/77 se
* DESCRIPTION OF - | CLASS | exposude | YORKMENS COMPENSATION BODILY .PNJURY LIABILITY - PROP. DAMAGE
OPERATIONS CODE RATE PREMIUM __RATE "PREMIUM RATE PREMIUM:
_|BROAD FORM PD 20% : 5.00:
SINGLE LIMITS DISCOUNT 9% 119. 00cR
Al
TAL WHE Yee
_ weenie: sy 1,637. 1,930.
Bo [EVs x a
Less Previously Billed 0 987, ; gue;
. ybu fs le Ay ]
Difference Drs “4 | i 650, 1,075.
Au abl :
wT cf Lee AMOUNT DUE
iL ~ 1.7254
IDSC 125.

 
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 9 of 41

 

 

 

 

 

 

 

 

 

 

  
   
  
 

 

 

 

f
o: GENERAL SCHEDULE — SECTION II bas 11-68)
# MLB-200, SMP Liability Insurance Form S o eran om MLB 202, Cotprehensive General Liability Ingurance
“Description of Hazards and Locations - ; oe Endorsement a a
The rating classifications herein, except as speci- Cade: oy ws “Rates / “Advance Premiums :
fically provided elsewhere, do not modify any of No Premium Bases ~ : x
the provisions of the policy. a | - SBI. PD. BI. BD. .
A 8 Ft. a) Per 100 Sq. Ft. of Area
(a) Premises—-Operations . @ Pronteoe ) (b) Per Linear Foat
~__.|(¢)_ Remuneration: |(c)_Per $109 of Remuneration 677 single Limit, Use B. L
(b) Escalators (d) Number Insured}(d) Per Landing : vat hate Be fk Beda
n Tt fun i f Ss
(c) Independent Contractors—Let or Sublet Work fe) Cost fle) Per $100 of Cost Medical Payment be Pie
(d) Completed Operations (1) Receipts Cf) Per $1,000 of Receipts | °" olamn
(e) Products : (g) Sales (a) Per $1,000 of Sales
RE pa OL ae RIS Ted 26 | 207. 310, .
"BROAD. PROPERTY DAMAGE | * 62,

PERSONAL ‘INJU: W7 4 “

PRODUC

‘HORES=Hor: Foon OR DRINK. 38. 1074 | HOS. aul, |

4} 4372 | 94 | ani.

a

 
 
 
  

CONSTRUCTION "RISKS BROAD "FORM 2 3 60098):
BROAD FORM P.D. oe
WAIVER oF SUBROGATION (AVOND:

simane LamcTs Hasoouwe 96

 

(A) WHOLESALE ou o eens
WEREHD|
WAREHOUSE

"PERSONAL INJURY
- » EXTENTION oF: ‘COVERAGE: END.

Gis,
oo INCREASED ‘LIMETs BASIC CHARGE

  

 

 

 

 

 

 

 

+ Describe premium basis, if other than stated.

Form MLB-i6 (Ed. 11-69)
 

_ Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 10 of 41

- t

“. . . *, SMP SPECIAL. PROPERTY .REPORTING FORM Form MLB. as
o SECTION I—PROPERTY COVERAGE "

With respect to: SECTION I—PROPERTY COVERAGE; this form cancels and replaces’ any coverage on personal property provided under ay ‘other form -
made a part of this policy, but only with respect ta personal property to Which this form is shown to be e applicable, ,

| INSURING. AGREEMENT

’ ity ” .
This policy insures against all risks of direct Physical loss to Coverage B—Pefsonal Property, subject to the Provisions and stipulations herein and
in the policy of which this form is made a part. ° ehoes og,

. . “i. LIMITS OF LIABILITY re
Subject | to the provisions with respect to the Company’s percentage of the total of the limits of liability for all contributing j insurance, coverage ‘under
~ this form applies to each of the following for which a limit of liability ig‘specified.
A. Property at locations owned, ‘Teased, operated, ‘regularly used ‘or ‘Specifi ically declared hy the insuréd, except property covered under B.

SCHEDULE oF LIMITS” OF “LIABILITY.

.

   

 

Limit of Liability for all wey ‘Bldg. Se Se - Street Address, city & State:
Contributin 1 surance -. . oN | Po
2. 24, “3 \
3 $2
4.°$
od. $
6. $.
7. $
8. $s at _ we
$__A05 000 at any other location declared at the inception of this insurance. ~-
$ 10; Q00 at any other location acquired by the insured for manufacturing, processing or warehousing purposes if specifically

 

listed and reported in the next report of values following such aquisition as ‘provided in the Value-Reporting Clause,
“+ "but this item shall not include property at locations described under’ any other item of ‘this Schedule.’ Ht the value is
not s so reported, no insurance attaches.

- g IO, 000 ‘at any one Such location, (Maximum limit permite is $10,000.)

Hl, _MINIMUM: PREMIUM
The minimum premium for all contributing insurance shall be $_ 600,0

Vv. PROPERTY AND reRRITORY COVERED — .

COVERAGE B—PERSONAL PROPERTY: This policy covers business personal property owned by the insured and ‘usual to the occupancy of the insured,
including manuscripts, furniture, fixtures, equipment and supplies not otherwise covered under this*policy, ind shal! also cover the insured’s interest
in personal property owned by others to the extent of the value of labor and materials expended thereon. by the. Insure all while 4 in or on the described
building, or in the open (including within vehicles) on the desctibed premises or within 100 feet:thereof.”.

This coverage shall also include Tenant's: ‘Improvements ‘and Bétterments, méaning the: ingured’s tise interest in Fixtuies, alterations; iistallations or
additions comprising a part of the buildings occupied but not owtied by the insured and made or acquired at-the expense of the insured exclusive of rent
paid by the insured, but-which are not legally subject to removal by the insured.

PERSONAL PROPERTY OF OTHERS: The insured may apply at each location up to 2%, bit not exceeding 520 000, of the limit of liability specified for .
i Coverage B—Personal Property, at such location as an additional amount of insurance, to cover for the aécount ‘of the owners thereof (other than the
named insured) direct loss by d peril not othetwisé excluded to personal property, similar to ‘that covered by this policy, belonging’ to others: while j in the
care, custody or control of the named insured and only while’on ‘the describéd preinises of within 100 feet thereof. / .
Loss shall be adjusted with the named insured for the-accotint of the owners of the property, except that the right to ‘adjust any loss ‘with the”
owners is reserved to the Company and the receipts of the ownars in satisfaction thereof shall be in full satisfaction of any claim by the named insured
for which payments have been made. As respects personal property belonging to others, this provision shall replace: any loss payablé provision of this
policy,
The Value Reporting and Full Reporting Clauses of the Reporting Provisions of ‘this form shall not ably to ‘this coverage,” ‘and when ‘applying said
clauses to insurance covering property owned by the insured, the value of personal property of ‘others shall not be considered in the determination of
actual cash value,
When there is Contributing Insurance, the Company shall not be liable for more than its pro rata share of the limit applying to personal property of

others.

DEBRIS REMOVAL CLAUSE (Limited Coverage). Refer to. Reporting Provisions XIE,

 

TERRITORIAL LIMITS: This policy covers while the property is at locations within the 50 states of the United States of America and the District of

Columbia,
This coverage shall also include property covered hereunder while in transit within and between the 50 states of the United States of America, the

District of Columbia and between such places and the Dominion of Canada only as provided and limited in the Transportation Extension of Coverage.

 
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 11 - of 41
V., PROPERTY SUBJECT TO LIMITATIONS

by breakage only if directly caused by the “specified perils”, This
limitation shall not apply. to Tenses of photographic or ssclentific 1c
_ dristraments. ye oles . wa.
. “Steain boile

A. The following property is subject to these additional limitations:
1. Except with respect to loss by the “specifi ed perils”: vt /
a. fur and fur garments are covered for not exceeding loss in the me “4

 
   
  

" b. jewelry and watches, watch movéments,+ jewels, pearls, jee ne _ explosion originating therein (other than explosion of accumulated ~
-, lous’ and semi-précious “stones, : gold, -silver, ‘platinum and gases or uficonsumied fuel within afire box or combustion chamber}.
other precious alloys or metals aré covered for not exceeding 4, ‘Machines and machinery ‘are not covered” ‘against loss caused by

loss in the aggregate of $1,000 in any one occurrence for all rupture, bursting “or disintegration of their rotating or moving

contributing insurance, or; _ Parts resulting fram centrifugal o or reciprocating force.
c, patterns, dies, molds, models and forms are covered fornotex-

ceeding Joss in the aggregate of $1,000 in any one occurrence

for all contributing insurance ” aircraft, explosion, riot, civil commotion, “smoke ‘(but.not smoke from: tho.

in any building, vandalism and malicious mischief, leakage or acciden-

2. Glass, glassware, statuary, marbles, bric-a-brac, porcelains and | Kl
tal discharge from automatic fire protective systers,

other articles of a fragile or brite nature ae are covered against loss

. '-PROPERTY NOT COVERED * ~ ‘- :

In addition to the kinds of property. which are sthervisé excluded or | =, Gtirreney; money, stamps; bullion, -hotes, securities, deeds, accounts,
limited under this policy, the following are alsé excluded from coverage bills,. evidences of debt, letters of cradit and tickets."
undér this form: - .
A. Unless matiifactured, processed or warehoused by the insured and

specifically covered by endorsement: - :

+1. ‘aircraft; : : Pk -
2. watercrait, cluding motors; edulpmant and accedsariés;. Or -

DB. Outdoor signs, - cwhethér or not attached toa ‘building, unléss specifi-
cally covered by’ endorsement. :

E.. Household and- pérsiial ‘elfccts: ‘eovitained in living quarters: occupied .
~zby thé insured,’ any Officer, -di stockholder ér partner of the in- -

 

industrial operations), vehicles, Windstorm or hail to property contained Sos

3. automobiles, Trailers, semi-trailers: or any ‘self-propelled vehicles 2

+. ‘ghred-or relatives of any of the” ‘foregoing, except as provided in the
“ls Extenisions of Coverage or unless specifically covered by endorsement.

F. “Growing: érops and lawns, trees, shifubs, and plants.

cam , & Live’ animals, birds and fish:

" installment payment or other deferred payment plan, after delivery ts to & Properly which is ‘nore ‘specifically insured in whole or in part under
" customers. _this or any other contract of insurance.

Vil. EXTENSIONS: OF, (COVERAGE
The liability of the Company for loss in any one occurrence, ‘including toss ‘under ‘these’ Extensions of Coveragé, shall ndt.exceed the limit of liability
specified for the coverages being extended. The total amount recoverable undér the Extensions of Covétage in. this form and’ Extensions of Coverage ‘in
any other form madé a part of this policy aré not cumulative and shall'not exceed the dargest amount’ recoverable under 3 afiy single form riade a-part of
this policy. When there is Contributing insurance, thé Company shall not be liablé‘for mora than its pro rata sharé of the limits set-forth’ ini the follawing”
Extensions of Coverage.

A. Personal Effects: The insured may apply up to $500 of the limit of fia. ness: inimedtately following. damage by @ peril not otherwise excluded ©

bility specified for Coverage B Personal Property to-cover direct loss

in any ohe occurrence by the perils not otherwise excluded to personal

effects whilé located on the described premises, belonging to the in-

. sured, officers, partners or employees thereof, and limited to-$100 on

_ personal effects owned by any one individual. This Extension of Cover-
age does not apply if the loss is covered by any other insurance,
whether collectible or not, or which would have been covered by such
other insurance in the absence of this policy. At the option of the Com-
pany, loss under this Extensidn of Coverage may be adjusted with and
payable to the insured, me * ‘

THES

 

. Valuable Papers and Records: The insured may apply up | to: ‘$600 of of a ae
, the limit of liability specified for Coverage B Personal Property to .

cover direct. loss in’ an one occurrence by a peril riot otherwise éx-
cluded under Personal Property of this form to valuable papers and

records consisting of books of account, manuscripts, abstracts, draw- -

ings, card index systems, film, tape, disc, drum,.cell and other mag-
netic recording or storage media for electronic data processing, and
other records, all the property of the insured at described locations.
This Extension of Coverage covers only the cost of research and
other expense necessarily incurred by the insured to reproduce,
replace or restore such valuable papers and records, The tota! amount
payable in any one occurrence under this Extension of Coverage shall
not exceed the {imit specifi ed above, regardless of the number of
described locations.

. Extra Expense: The insured may apply up to $1,000 of the limit of
liability specified for Coverage B Personal Property to cover the
Recessary extra expense incurred by the insured in order to continue
as nearly as practicable the normal operations of the insured’s busi-

Form MLB-116 (Ed. 2-71)

oe “witht ‘the date of sanaee
Sthis policy, as ‘would’b

< under this fortt-to the buildings ‘or ‘personal property situated at the: :

” -described locations: : ‘
“Extra expense" meansthe excess of the total cost inciirred during a
ithe period of restoration chargeable to ‘the operations® ‘af the insured’ ‘S07

    

 

  

 
 

quired with the exercise“ cf dué ‘diligence
and dispatch to répaif, ‘rebuild of replace such part of said buildings

 

“or personal property as havé been ‘damaged.

The Company shall not be Jiable under this Extension of Coverage
for: cy

1. loss of income,

2. the cost of repairing or replacing any of the described property,
or the cost of reséarch of other expetise necéssary to‘feplacé or
restore books’ of ‘accdunt, manuscripts, ‘abstracts, drawings, card
index systems, film, tape, disc, drum, eel aiid other magnetic -
other-records: that ‘have ‘pean daniaged’ by a peril not otheiwise
excluded, excépt cost in excess of the normal cost of such repair,
replacement or restoration necessarily incurred for the purpose
of reducing the total amount of extra expense. In no event shal!
such excess exceed the amount by which the total extra expense

Page 2 of 4
1

otherwise payable under this Extension of Coverage is reduced.
3. any other consequential or remote Ics.

cludes loss (except by fire or explosion) to that part of the biildi

occupied by the insured and containing property covered, afd to equip - :

ment therein pertaining to thé service of the building but not building
property or equipment removed from premises, directly resulting from
theft, burglary or robbery (including attemipt thereat), provided the In-
sured is the owner of such building or equipment or is liable for such
damage, but in no event shall this coverage apply to glass (other than
glass building blocks) or to ‘any lettering or orfiamefitation thereon.

. Transportation: The insured may apply up to $1,000 of the limit of fia-
bility specified for Covérage B Personal Property to cover insured
personal property (other than property in the care, custody or control

D. Damage to Buildings from Theft, Burglary or Robbery: This policy ine... 1 fire, lightning, vindstorm and hail, explosion, smoke, tio

  

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 12 of 41

of salesmen) during transportation by motor vehicles owned, leaséd or
opérated by the insurad for loss‘in ‘any ‘one -occurrence caused bys. a
‘rot
- ‘attending avstrike and clvil commotion, vandalism -and malicious
oo tnischief or
2, collision, overturtiing or upset ét the’ ‘vehicle;: meaning thereby the
violent and accidental coritact of the vehicle conveying the property
- described herein with any other vehicle or object excluding any
loss or damage ‘done by coining in contact-with any portion of the
toad bed or by means other than as expressly Indicated.
: This extension shall also ‘include theft of an entire shipping bale, .

      

_ cage or package from a vehicle while ‘such ‘property is contained in “a a
‘fully enclosed and securely locked bedy -or compartment and theft ~ -

results from forcible entry; evidenced by visible marks upon: such
body or compartment. . .

VII. EXCLUSIONS

. This policy does not insure ‘under this form against loss caused by:

1, enforcement of any local or state ordinance or law regulating the
construction, repair, or demolition of buildings or structures un-
less such liability is otherwise specifically assumed by endorse-
-ment hereon;

2. unexplained or mysterious disappearance of property, or shortage
of property disclosed on taking inventory;: \°

3. actual work upon, installation or testing of property cavéred, fail-
ure, breakdown or derangement of machines or machinery, error,
omission or deficiency in design, specifications, workmaiiship or

’ materials; unless loss by fire or explosion not otherwise excluded
ensues and then the Company shall be liable for only such ensuing
loss;

4, electrical currents artificially generated unless loss by fire or
explosion not otherwise axcludéed ensues, and then’ the Company
shall be liable for-only such ensuing loss;

5. leakage or overflow from plumbing, heating,’ air conditioning or

other equipment of appliances (except fire protective: systems)

caused by or resulting from freézing while the described building ~

is vacant or dnoccupied, unless the insured shall have exercised
due diligence with respect to maintaining heat in the buildings or
unless such equipment and appliances had been drained and the
water supply shut off during such vacancy or unoccupancy;

6. delay, loss of market, interruption of business, nor consequential
loss of any nature;

7. wear and tear; marring or scratching; deterioration; inherent vice;
_ latent defect; rust; mold; wet or dry rot; contamination; smog;
~ smoke from agricultural smudging or industrial operations; birds,

vermin, rodents, insects or animals; unless loss by fire, Smoke
{other than smoke from agricultural smudging or industrial opera-
tidtis), explosion, collapse of a building, glass-breakage ‘at Water
not otherwise excluded ensues, then this policy shall cover only
such ensuing loss. If loss by water not otherwise excluded ensuiés,
this policy shall also cover the cost of tearing out and replacing
of ‘any part of the building-covered required to effect’ repairs to
the plumbifig, heating or air conditioning system of domestic ap-
pliance but excluding Iéss to the system or appliance from which
the water escapes; : '

8. explosion of steam boilers, steam pipes, stéam turbines or steam
engines {except direct loss resulting from the explosion of acciimu-
lated gases or unconsumed fuel within the fi rebox, or combustion
chamber, of any fired vessel or within the flues or passages which

!

‘1

3, water which backs up throiigh sewers or drains; a

conduct the gases of combustion therefrom) if owned by, leased
by or operated under the control of the insured, or for any ensuing
loss except by fire or explosion not otherwise excluded,.and then

_ the Company shall ‘be liable for only such “ensuing foss.
9, -voluntary parting’ ‘with: title or possession ‘of any property’ ty the ~
. insured or others to whom the property may be entrusted if in-

“duced todo, $0" by. aily fraudulent schemé, trick, device or false a - _

pretense;
. any fraudulent,

  

nest or criniinal act dorie by or'at the instiga:

°o re

an officer, difeétér or trustee of any insured; pilfetage; apprapria-

_. tion ot concealnieiit of arly property covered due to any fraudulent, 2
dishonest or criminal act of any employee while Working or “other:
Wise, or agent of any insured,’ or ‘any pétson to whom the property
covered may be entrusted;

ln rain, ‘snow or sleet to: property in the open; or "
: 2, any légal proceeding.

.. This ‘policy does nat’ insitre uiider this form against loss caused by or
~ resulting from power, heating or cooling failure, unless such failure .~

results fram physical damage to power, heating or cooling equipment -
situated on premises.where the property coveréd is located, caused by
a peril not otherwise excluded, Also, the Cotripany shall not be: liable ©
under this clause for any Joss resulting-from riot, riot” attending a
strike, civil commotion, or vandalism and malicious mischief. *

. This policy does -not Insure under this fori’ against loss eauded ‘by, :

resulting from, cofitributed to or aggravated by-any ‘of the following:

1., earth movement, including but not limited to earthquake, Jand-

slide, mudflow,-earth sinking, earth rising or shifting;

2.. flood, Surface’ Water, waves, tidal water or tidal Waves, overflow of ve

streams of othér: bodies of water,-or spray from ayo ‘of the'f fore-.-
“going, all whether driven by wind of. not: es

 

fhe.

uirface of the ground including that: ikich exerts e

 

4. water below ‘th
pressure on or flows,’
foundation, wails, b metit or other floors, or through doors, win-

_ dows or any other openings in (Such sidewalks, driveways, founda-

tions; walls of floors; °

 

 

 

 

" ainless loss by fire or “explosion nat aieiwige excluded ensues, and
“then the Company shall be liable for only suich ensuing loss; but these

exclusions shall not apply ti to loss’ arising ‘from theft. .

- tion of arly jnsuréd, partner or joint adventurer in or df any insured,: .. .

Sps oF leaks througti Sidewalks, driveways,

IX. DEDUCTIBLE’ CLAUSE

Each loss shall be adjusted separately and from the amount of each This deductible shall not apply to loss by fire, lightning, ‘airerait,

such adjusted toss the sum of $100 shall be deducted or, if there: is explosion, riot, civil commotion, ‘smoke, vehicles or windstarm or hail to
contributing insurance, the Company’s pro rata share thereof. property contained in any building.

X. VALUATION
Subject to the provisions and stipulations of this policy, the following 1. If repaired or replaced at the expense of the insured within a
bases for valuation of property are established: reasonable time aftér'loss, the actual cash value of the ddmaged

A. Tenant’s Improvements and Betterments: . or destroyed improvements and betterments.
2. . If not repaired or replaced within a reasonablé.time after loss, that
proportion of the ofiginal cost at time of installation of the dam-
aged or destroyed property which the unexpired term of the lease
or rental agreement, whether written or oral, in effect at the time

, of loss bears to the periods from the dates such improvements or

_betterments were made to the expiration date of the lease.

3. If repaired or replaced at the éxpense of others forthe -usé-of ...

“the insured, thére shall be no liability hereunder. :
B. Books of account, manuscripts, abstracts, drawings, card index sys:

A.. Location: “Location”, as used In this form, means thé area in: or-on

_ the premises containing the property covered and withifi 100 feet of
such premises.

B: Permits and Use:-Except as others Provided herein permission is
hereby granted: | * :

1. to make alterations and repairs;-... '

2. for such’ unoccupanty ag -is usual ‘or incidental io’ the desctibed ee
occupancy’ but: ‘vacancy is limited to the 60 day” period permitted .

by the policy conditions;

3. in the event of loss hereurider,. to niake reasoidbte ‘repairs, teinio. ae
rary or pérmanérit, provided ‘such repairs are’ ctrifined solely to ~~”

thé protection of the property from further iif ‘and provided

 

further that the ifisured shall “keep -an - accurate: record of Such 7

repair expenditures. The Cost of any such repairs directly attribut-
able to datriagé by any peril insured hereundef, shall be: ‘included

 

    

b. i other property at actual cash value:

XI. CONDITIONS

* gin the” Company ropa to the extent of théir respective

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 13 of 41

tems and other business records (except film, tape, disc, drum, cell
and other magnetic recording or storage media for electronic data
processing) for not exceeding the cast of blank books, cards or other
blank material.

 

. Film, tape,-disc,. druin,. cell and 6 ay magnetic recording or storage

media for electronic’ data’ processing for fiot” exceeding the cost ‘of
us media in unexposéd ‘or blank formes

 

‘

in ‘deletmining the: amount of loss hereunder. ‘Nothing herein con-

“tained i is intended to médify-the policy requirements: applicable in

"-@ase loss occurs, -and’in particular the requiréiiént that; in case -

"Joss: cecurs, the’ insured shall protect. the ‘property from further

damage. Drege eee

  
   

 

6. _Protectio# of Property ti cage of 08s; it shall be + evita ‘and neces- -

or-thelr : factors, ‘Servants -aiid assigns, to ©
fense;. safeguard ‘and
t F any. part ‘thereof, ‘with.

 

interests. . -

v

: XIl. ‘REPORTING PROVISIONS |

A. Provisional Amount Clause: The amount of insurance provided ‘for
hereunder js provisional and is the amount on which the. provisional
premium is based, it being the intent of this insurance to insure here-
under the total actual cash value of the property described herein
subject to the Limits of Liability for all Contributing Insurance, . Any
loss in excess of the limits stated in this policy shall be borne by the
insured, notwithstanding the requirement. that- ‘premium is .to be
adjusted on the basis-of full values reported.

B. Value Réportiiig Clause: -As respects property covered under iter: a

“the insured stall report in’ writing to the Company not tater than 30
days-after thé-last day of each calendar month,. the exact location of
all property covered and the. total actual ‘cash’ value of such property
at each locatioi as of the last day of each month.- As respects’ prap-
erty covered under item IIB, the insured shall report’ in writing to the
Company not later than 30 days after the last day of each calendar
month, the total aggregate actual ‘cash value of such property at all
- such locations as of the last day of each month, At the time of any
loss, if the insured has failed to file with the Company reports of
values as above required, this policy, subject otherwise to all its
terms and conditions, shall cover only at the locations and for not
more than the atfiounts included in the last report of values filed prior

to the-Idss, and further, if such-Uelinquent report is the first report of —

values herein required to be filed, ‘liability shall be limited to 90%
of the amount for which the Company would otherwise be liable. If
the inception date of this policy is the last day of the caleridar month,
then the first report of values due shall show the total actual cash
values as of that date. .

¢. Full Reporting Clause: As respects property covered under item HA,
liability under this policy shall not in any case exceed that proportion
af any toss hereunder which the last value reported prior to the loss
al the location-where the loss occurs bears ‘ta the total actual cash
value at that location on the date for which such report was made;
and liability for loss hereunder occurring at any location acquired
since filing the last report (except as provided in the-Value Reporting
Clause) shall bé apportioned in a like manner, except that the propor-
tion used shall be the relation that the values reported prior to the
loss at all locations bear to the total actual cash values at all locations
on the date for which such report was made.

As respects property covered under item (1B, liability under this policy

Form MLB-116 (Ed. 2-71)

 

shall not if any Case exceed that proportion of any loss hereunder
which the last value reported sfior to the loss bears'to the total aggre--
gate attual cash value ‘on the® date for which such report Was’ made.

: Pramiuri Adjustment Clause: The” premitim Tamed inthis’ policy is

provisional only:Thé ‘actial premium-consideration for the liability
assurned hereunder: shall: be: determined at the expiration or canicella-
‘tion of this poticy by ‘the follawirig: oa a .

L-'An average of the total values reforted as: respects property ‘cov.

ics edd tinder: items Vand 41B: during: the petiod for Which ‘the
oo adjustinent is being ‘made shall. ‘be calculated, arid if thé premitim
“on Such average values’ at the rate ‘applying | to this policy during
” “such ‘period exceeds the provisional premium; ‘the-insured shall
_ «play to the Company ait ‘additional premiuny for such excess; and,
“if such premium is féss ‘than the provisional preinium,: thé Cotn-
pany” shall refund” to- ‘tha insured any excess paid... 3
2, The: ‘actual prefnium consideration shall in rid event be fess: ‘than
this. policy’ 's proportion of the minimum premium stated in item lil,
ofthis form.

 

. Debris ‘Removal Clase (Liniited average: This policy 1 is ‘extended to
_ cover, expense incur
fed “heretinder. ‘océdsioned :

 

din the: Temoval of debris’ of the property cav-

 

W) ‘the amount ‘of. Toss” hereunder exclusive of debris removal ex-
pense, and .

(2) the amount of debris removal expense, .

shall not exceed the Coripany’ §- -proportion. of 100% of the amount for

+ ¢- which all contributing insuraricé would ‘be liable, exclusive’ of debris

removal expense, if all’ of ‘the property ‘covered hereunder at the
location where the. loss occurs were destroyed. ;

The Company shall ‘not be liable for Joss’ océasioned ‘by the enforce: |
merit of any state or thunicipal Jaior ordinance ‘which necessitates -
‘ihe demolition of any: portion of a buildirig or removal ‘of contents -

. thereof which has not suffered damage bye a peri insured against in
_ this policy. ..

This extension of coverage does not increase the limits of liability
pravided in this poticy.

Debris removal expense shall not be considered in the determination
of the values under this policy.

Page 4 of4

   

8g ‘caused by a peril not, otherwise ~ -
excluded, -but the total liability ‘of the Company for thé sum of |
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 14 of 41

'

Form MLB 126
(Ed. 1-71)

 

REPLACEMENT COST COVERAGE ENDORSEMENT .

This endorsement applies only with respect to the premises described in the following Schedule and affords Insurance on a replacement cost- basis
only on the property described below.

SCHEDULE
Location Of Premises ’ Property Covered on a
Location No. Building No. Replacement Cost Basis -

(Specify Coverage Aor

Coverage 8 or both)
100, 3 BLO 1& 2 cov. A
Loc, 1 BLDG 1 cov. B
100 2 -BLDO d cov, B
loc 3 BID 1&2 cov. B

1. Replacement Cost Clause: The provisions and stipulations of Section | of this policy applicable to the property « described as covered ( on a replace-
ment cost basis are amended to: substitute the term -“‘replacerient cost (without deduction for deprectation)” for the ‘term “actual cash. value” -
_ wherever it appears in this policy, and thé Coinsurdrice Clause of this endorsement supersedes and replaces all other Coingurarice’ Clauses other-
wise applicable, subject in all other respects to the provisions of this endorsement and of Section | of this policy.

2. This policy does not cover the following property on a replacement cost basis:

(a) stock (raw, In process or finished) or merchandise, including materials and supplies in connection therewith;
_ (b) property of others;

(c) household furniture or residential contents;

(d) books of account, abstracts, manuscripts, drawings, card index systems and other records (including film, tape, disc, drum, ceil and other mag-
netic recording or storage media); ,

{a) paintings, etchings, pictures, tapestries, statuary, marbles, bronzes, antique furniture, rare books, antique silver, porcelains, rare glassware ©.
and bric- -a-brac, or other articles of art, rarity or antiquity; or . a

(f carpeting, cloth awnings, air conditioners, domestic appliances and outdoor equipment, all whether permanently attached to the building struc-
ture or not.

3. The Company shall not be liable under this endorsement for any loss unless and until the damage or destroyed property is actually repaired or
replaced by the Insured with due diligence and dispatch.

4. Cofinsurance Clause: This Company shall not be liable for a greater proportion of any loss or damage to the property covered under this policy ~.~
than the limit of liability under this policy for such property bears to the amount produced by multiplying the ‘colnsuratice percentage ‘applicable
(specified in this policy) by the total of (a) the replacement cost (withdut deduction for depreciation) of that part of sald property which Is ‘spe-
cifically described as covered on a replacement cost basis and (b) the actual cash value of that part of said property which is covered on anactual ~ ‘
cash value basis at the time of loss.

In the event that the aggregate claim for any loss is both fess, than $10,000 and less than 5% of. the. limit. of ability for all contributing ingurarice =
applicable to the property involved at the time such loss occurs, no special inventory of appraisement: ‘of the: undamaged property shall be requirad,
provided that nothing herein shall be construed to walve application of the first paragraph of this ‘clause.

if Insurance under Section | of this policy Is divided into separate limits of liability, the foregoing shall apply separately to the property covered
under each such limit of liability.

The value of property covered under Extensions of Coverage, and the cost of the removal of debris, shall not be considered in the determination
of actual cash value or replacement cost when applying the Coinsurance Clause.

5. This Company's liability for loss on a replacement cost basts, shall not exceed the smallest of the following amounts:
(a) the amount of this policy applicable to the damaged or destroyed property;

(b) the replacement cost of the property or any part thereof identical with such property on the same premises and intended for the same occu-
pancy and use; or

(c) the amount actually and necessarily expended in repairing or replacing said property or any part thereof.

f. The insured may elect to make claim under this policy in accordance with its provisions, disregarding this endorsement, except that the foregoing
Coinsurance Clause shal! apply; and the insured may make further claim for any additional liability brought about by this endorsement in accordance
with its provisions, provided the Company is notified in writing within 180 days after loss of the insured’s intent to make such further claim.

This endorsement must be attached to Change Endorsement MLB-20 when issued after the, policy is written.

Form MLB-126 (Ed. 1-71)
sain

'

‘
‘ . _-

COINSURANCE CONTRACT .

r 5 a |
Gi cp . SECTION. I— PROPERTY ¢ COVERAGE, eo Le . =
-With respect to. SECTION I— PROPERTY COVERAGE,. this form cancels and’ eplaces any coverage on buildings ws

 

SMP SPECIAL BUILDING FORM

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 15 of 41

Form MLB-101
(Ed. 5-69)

 

provided under any other form made a part of the policy, but only “with respect to thosé: buildings: to. which this form is shown

to be applicable,

L INSURING AGREEMENT © ae

This policy insures against all risks of direct physical ‘loss to Coverage A-Building(s), subject to the provisions and stipu-

lations herein and i in the policy of which this form is made a part.

II. PROPERTY COVERED

COVERAGE A — BUILDING(S): When the insurance
under this policy covers buildings,. such insurance shall also
cover all additions and extensions attached thereto; all fix-
tures, machinery and equipment constituting a permanent
part of and pertaining to the service of the building; materials
and supplies intended for use in construction; alteration or
repair of the buildings; yard fixtures; personal property of
the insured as landlord used for the mainteriance or service
of the described buildings, and including fire extinguishing
apparatus, floor coverings; refrigerating, ventilating, cooking,
dishwashing, and laundering equipment, shades and outdoor

furniture’ (but not including other personal property in apart-
ments or rooms furnished by the insured as landlord); all
while at.the described locations.

DEBRIS REMOVAL: This policy covers expense in-
curred ‘inthe removal of ‘debris of the property covered
hereunder which may bé-o¢éasioned by loss by a peril not
otherwise excluded. The total amount recoverable tnder
this policy shall not-exceed the limit of ‘liability stipdlated
for each item. Cost .of removal of debris.shall not be con-

‘sidered in the determination of actual cash value when
“applying the Coinsurance Clause.

Ill. PROPERTY SUBJECT TO LIMITATIONS

“The following property is subject to these additional

limitations:

A. Plumbing, heating, air conditioning or other equipment
or appliances (except fire protective systems) -are not
covered. against Joss caused by or ‘resulting . from
freezing while the described buildings: are vacatit -or
unoccupied, unless the insured shall. have exercised ‘dite

diligence with respect to inaintaining- heat in the build-. .
ings or unless such eqiiipment and appliances had been -

drained and the water. supply shut off during -such
vacancy or wnoccupancy.

B. Steam boilers, steam pipes, stiam turbines or steam
engines are not covered against Ioss caused by .any

. condition. or occurrence within such ‘boilers, pipes,
turbines ot engines (except-direct loss resulting - :from
the explosion of accumulated gases or unconsumed fuel
within the firebox, or combustion chamber, of any fired
vessel or within the flues or passages which conduct
the gases of combustion therefrom),

Hot water boilers or other equipment for heating

water are not covered against loss caused by any con-

_ dition or oceurrence within such boilers or equipment,

‘ ather than an explosion.

D. Glass is not covered against loss for more than $50 per
plate, pane; multiple plate, insulating unit, . radiant
heating panel, jalousie, louver'or shutter, nor for more
than $250 in, any oné ocCurrenee, unless caused by, fire,

9

lightning, windstorm, hail, aircraft, vehicles, discharge ..

from fire protection or building sétvice equipment, ex-
plosion, riot of civil commotion, and then-the Company
shall be liable only -to the extent that such perits are
insured against in this ‘policy.

E. Fences, | pavements, outdoor swiniming pools ahd re-
lated equipment, .retaining walls, bulkheads, piers,
wharves or docks, when covered under this policy, are
not covered against loss caused by freezing or thaw-

ing,-impact’ ‘of Watercraft,“or by the pressure or weight
of ice or water whether driveii by wind or not.

F. ‘Metal smokestacks and, “when outside - of. buildings,
-. €lothr awnings, ‘radio or television -antenias: including
“their. lead-in : wiring,- inasts ‘of towers,:are:not covered

against loss ¢aused. liy-ice, snow or sleet, nor by wind-
“-- Storin. or hail unless lability therefor’ is | specifically
ve assumed by endorsement. . .

The interidr cof. buildings s not. covered: alzaivst loss ‘
“caused by® raid, show, sand: or “dusty. whetlier drive cby
‘Wind or not; “unless: (1) the buildings" shall first ‘stistain
an actual damage to ‘roof or walls by the direct’action

 
  

   

   

---of wind or hail, and then-the Company -shall be liable -

for: loss ta- the interior of the buildings as ‘may be
. Caused by rain, -snow,. sand or dust entering ° the build-
. Ings: through ‘openings in the roof of walls “made :by
direct action of wind of hail; or (2) stich-loss results
from fire, lightning, aircraft, vehicles, :éxplosion, riot
or civil commotion, vandalism or maliciots mischief, to |
the. extent that such perils are insured against in- this
policy. .

H. Buildings or - “structures in process of construction,
including materials ‘and suppli¢s therefor, when ‘covered

under this policy, are not covered ‘against - ‘loss unless. *
idstorm, “hailj-aireraft, .
“totcor: civil “éonimation,. :

 

causéd by | fire, lightoing
vehicles, smioke,- explosiar;

'-vandalisni or ‘malicious anischief, ‘and thei’ - ‘the. Cone
pany shall be Hable only to the extent ‘that> such perils
are insured against in this policy. °< -

5 Property tiridef going alterationis,: -répairs,: installations’ or
_ Servicing, ° ‘incliding materials. and supplies therefor, is
hot covered ‘against -léss-if directly attributable to the

- Operations or work being performed theréon, tinless loss

~ by-a-peril tot-excluded in-this policy ensttes;:and then
‘the Company's shali be liable for‘only stich ensuing toss.

 

 

IV. PROPERTY NOT COVERED -

In addition to the kinds of property which are otherwise
excluded or limited under this policy, the following are also
excluded from coverage under this form:

A,. Outdoor swimming: pools; fences; piers, ‘wharves and

~. docks; beach or diving platforms or appurtenances;
* retaining walls not constituting a part-of a building;
: walks, roadways and other paved surfaces; unless such
items are specifically covered by endorsement.

B. The cost of excavations, grading or filling; founda-
_tions of buildings, machinery, boilers or engines which
‘foundations are below the undersurface of the lowest
basement floor, or where there is no basement, below

Form MLB-101 (Ed. 5-69)

 

~' thé surfacé of the ‘ground; pilings,: piers, pipés, Awés
- and drains which ate. underground; pilings which ‘are
below the low water riark. /

. Outdoor: sigts, whether or not attached to ca -biilding,

unless specifically covered by endorsement.

Growing crops and lawns,

Trees, shrubs and plants, except as provided in the

Extensions of Coverage.

. Property’ which is more specifically insured in whole
or in part under this or any other contract of in-
surance,

ra} ae a

Page 1 of 3

 

 
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 16 of 41
Vv. BHALWINSIUNS UH CUOVEKAUGEL
The liability of the ‘Company for loss'in any one occurrence, including loss under these Extensions of Coverage, shall not

exceed the limit of liability specified for thé coverages being - extended,
The total amount recoverable under the Extensions of Coverage’in this-form and Exténsions of .Coverage in any other

form made a part of this policy are not cumulative. cand ‘Shall . not. exceed the Jargest amoimt recoverable under any single - .

form made a part Of this policy, 7

A.

Additional premium shall be due and payable for values: go .

re
ac

B.

7

When there is Contributing Insurance, the. Company shall “hot be liable for- ‘more’ than its Bro: rata share’ of the limits | get -
forth in the following Extensions of Coverage.

   
 

Newly Acquired Property: The insured may appl:

10%, -but not exceeding $25,000, of the lintit of Hability: a

specified for Coverage A—Building(s) to cover diréét logs

jn any one occurrence by a peril not otherwise excluded to
the followitig described ptoperty:

1. New additions, new buildings atid new structures when

: coustructed on the described premises and intended

for similar occupancy. This coverage shall cease-.30

days from the date construction begins or‘on the date | -
the values: of new construction -are reported to the
Company, or on the expiration -date of the policy,

whichever occurs first. - /
2. Buildings acquired by the insured at any Jocation, else-

where than-at the described premises, within the’ terri-..- 2°07
torial lingits of this policy and used by: him for-siimilar ~
eccipancies or .warehousé purposes, :-This © coverage :

shall cease 30 days from the date of such acquisition

.or on-the date values of ‘the buildings are reported to
he Company, or on the expiration date of the policy,
whichever occurs first.

por ted from the date construction begins or. the location is
quire
Off-Prémises: The insured may apply up to 2%, pur not
exceeding $5,000, of the limits. of liability specified for
Coverage A—Building(s) at a described location to cover
direct loss in any one occurrence by-a peril not otherwise
excluded to such building propetty while removed from
such Jocation for. purposes of cleaning, repairing, recon-
struction or réstoration, This Extension of Coverage shall
not. apply to property in transit, nor to property on any
‘premises owned, leased, operated or controlled by the
insured, .

. Trees; Shrubs and Plants: The insured may apply up to

$1,000 of the limit of liability specified for Coverage A—
Building (s) to cover trees, shrubs and plants at the de-
scribed location against direct loss in any one océurrence
by the perils of fire, lightuing,-explosion, riot, civil commo-
tion or aircraft, but only to the extent such perils are

* insured against herein.. The Company shall not be liable

for more than $250-on atly one tree, shrub or plant, includ-
ing expense incurred for.removing debris - thereof.

. Extra Expense: The insured may apply up -to $1,000 of

the limit of liability specified for Coverage A-—-Build-
ing(s) to cover the necessary extra expense incurred by
the insured in order to continue as nearly as practicable
the normal operations of the insured's business imme-
diately following damage by a peril not otherwise ex-
cluded under this form to the buildings or personal
property situated at the described locations.

"Extra expense” means the excess of the total cost in-
curred during the period of restoration chargeable to the
operation of the insured’s business over and above the

VI, -EXCLUSIONS:

This policy does not insure under this form against:

A. Loss occasioned directly: or indirectly by:

1. enforcément of any local or state ordinance or law
regulating the construction, repair or demolition
of buildings of ‘structures unless such liability is
otherwise specifically assumed by endorsement;

2. electrical currents artificially generated unless loss by
fire or explosion not otherwise excluded as insured
against hereunder.ensues, and then the Company
shall be liable for only such ensuing loss.

B. Loss caused by or resulting from power, heating or cool-
ing failure, unless such failure results from - physical
damage. to power, heating or coolitig équipment situated
on premises where the property covered is located,
caused by perils not otherwise excluded, Also, the Com:
pany shall not be liable under this clause for any loss re-
sulting from riot, riot attending a strike, civil commotion,

_ or vandalism and malicious mischief.

Form MLB-1i01 (Ed, 5-69)

   

 

- _poverage for:

1. unless and: oe
: paired or: replaced: of -the : ‘gaimeé- premises with due:

 

    
     

otal “coat - that’ ‘wou jornially have: been incited: to. -.
“€ondtdct the business diiring the samé period had. ino loss

’ ocetitred. Ariy salvage value: iof property obtained -for

‘temporary use during the period - -of restoration, | whiclt

- -remaifis after the resumption. of normal -operations,-shall

‘be taken into consideration in the adjustment of any
“loss hereunder, :

oe “Period of restoration” ‘pians’ that period of time, com-= ;
“meéncing’ with -the date’ “of damage: and-not limited by the: .--

~ date. of : -expiration | -of this -policy, as..would .be required

. awith the exercise of due diligence and dispatch to repair,
: rebuild or replace‘such part of said buildings or personal
- iptoperty as have’ been damaged.

“The Company shall not be liable winder this Extension of

  

loss of inconie.

2, -the cost of repairing ‘or “Eeplating a any of ‘the described

property, or -the ‘cost or .research .or other. expense

|< -Necéssary to replace -or restore damaged ‘books of ac-
“count, manuscripts, “abstracts, ; <drawings, . card cindex
"-. systems, film, tape, dise,- drim,:cell and: other smag---:

“netic recording or-storagée- media for -electronic® data --

“processing, “and-other -records that: have been -dam-
aged by a peril ‘not otherwise excluded, -except cost

“in excess-of the norrial-cost of ‘such repair, replace- <
“ment or restoration necessarily incurréd for the pur--.°

‘ pose af reditcing the total amount of extra expense.

In no event shall such excess cost exceed the amount“ -~

. by which thé“total extra expénse ‘otherwise payable
’ Sunder this“Extension of Coverage is reduced.

3. any other cotisequeritial ‘or remote loss.
‘Replacement: Cost Coverage‘ In the evént of loss to a
building’ structure covered under’ this policy, when: the
full cost of repair. or replacement is ‘less than $1, 000, . this
policy is extended to-cover ‘the full cost ‘of repair or re-
placement, (witlioit -dedtiction for depreciation)... Cover-
age shall bevapplicable only to “a “building . -structure
covered hereuiider; but. excluding -carpeting, cloth“awn-

a ings, . air conditioners; domestic appliances atid outdoor
-.equipinent,

all - whether _permatiently . attached ‘to the .
building strictare-or not.
The Conipany shall not be liable “ander this Extension of
Covetage: :

 

tif. ‘the damaged property ‘is actually’ re--

diligence and dispatch. and, in iio event, utiless repair a
or replacement is completed Within a reasonable time
. after. such - loss.

the building structure for ‘lies clainy -is made js.

equal to or in excess of the amount produced by mul-

tiplying the coinsurance percefitage applicable (speci-

fied in this-policy) by the actual cash value of such
: property at the time; of: ‘the loss. soe cat

C. Logs caused by, resulting fiom; éontributed ta of Aggra-

vated by any-of the following:

1. earth moveétient, inéliiding but not limited to- earth.
quake, landslide, mudflow, earth sinking, earth rising

_- or shifting; <. .

2, flood, surface water, waves, tidal. water or tidal

-- wave, overflow of streams or other bodies of water,
or spray from any of the foregoing, | all whether
driven by wind or not;

3. water which backs up through ‘sewers or draitis; .

4, water ‘below ‘the’ sitrfaéé “of the ‘ground - including
that which exerts pressure on or flows,..seeps or

-. -feaks through “sidewalks, driveways, foundations, ..”
“walls, basément ‘or. othér floors; « or through doors, 2
windows or any other opefiings ‘in: stich. sidewalks, -

-. -driveways; foundations; “walls or floors;

unless loss by fire -or explosion not otherwise excluded
ensues, and then the Company shall be liable for only
such ensuing loss. .

: Page 2 of 3

   
D. Loss caused by:
1. wear and tear, deterioration, rust ‘or corrosion,
mould, wet or dry rot; inherent or latent defect:

 

smog; smoke, vapor or ‘gas from agricultural. or

industrial operations; mechanical breakdown, includ-
ing rupture or bursting caused by ‘centrifiigal ‘fo:

settling, cracking, shrinkage, bulging: or “expansic

 

    

of pavements, foundations, walls, floors, roofs or

ceilings; animals, birds, vermin, termites or other
insects; unless loss by a peril not otherwise excluded
ensues and then the Company shall be liable for
only such ensuing floss.

2. explosion. of steam boilers, steam pipes, steam
turbines or steam engines (except direct loss result-
ing from the explosion of accumulated gases or un-
consumed fuel within the firebox, or combustion
chamber, of any fired vessel or within the flues or
passages which conduct the gases of combustion
therefrom) if owned by, leased by or operated under
the contro! of the insured, or for any ensuing loss
except by fire or explosion not otherwise excluded,
and then the Company shall be liable for only such
ensuing loss.

3. vandalism, malicious mischief, theft or attempted
theft, if the described building had been vacant-or

unoccupied beyond a period of 30 consecutive days .

VIL. .COINSU

The Company shall not be liable for a gréater ‘proportion

of any loss to the property covered hereunder than the Jimit

of liability under this policy for such property ‘bears to- the
amount produced by multiplying the coinsurance percentage
applicable (specified in this policy) by the actual cash value
of such property at the time of the loss. ; .

In the event that the aggregate claim for any loss is
both less than $10,000 and less than 5% of the limit of
liability for all contributing insurance applicable to the prop-
erty involved at the time such loss occurs, no special inven-

RA

NCE CLAUSE: ..--.
“tory ‘aiid appraisement* of. the
- . Féquired, provided-that nothing ‘herein -shall be construed to
~” waive the application of the-first:paragraph of this-clause.
’ -Ifnsurance under Séction I -of this policy is divided into | .

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 17 of 41

immediately preceding the loss, unless loss by a peril

not’ excluded in this- policy -ensivés,..and then the -

: Company shall be liable for‘only such eisiting foss.

4. leakage ‘or overfidw : from’ ‘plumibing, heating, air © ~~

* -conditioning or other equipment -or appliances (ex-
cept fire protective: systems) .causéd by or resulting ~
from freezing -while the déscribed building is vacant .
.” or unoccupied, unless the insted -shall ‘have exer-
“cised due diligence with respect to maintaining heat
in the buildings or unless such equipment and appli-
ances had been drained and the water supply shut
off during such vacancy or unoccupancy. .

5. theft (including but.iiot limited to burglary and rob- ..
bery) of any property which. at the time of loss is
not an integral part of a building or structure (ex-
cept direct loss by pillage and footing occurring
during and at the-inimediate place of a riot or civil
commotion), unless loss by a peril not excluded in
this policy ensues from theft or attempted theft, and
then the Company shail be liable for only such en-
suing floss. /

6. unexplained or mysterious disappearance of any
property, or shortage as disclosed on taking inven-
tory, or caused by. any iwifful or ‘dishonést act or
omission of the itistred or any associate, employee
or agent of any insured. ,

   

 
 

bhdamaged propérty shall’ be

. separate limits of liability, the foregding shall apply separately

to the propérty. covered under’ each ‘such ‘limit of liability.

' -The value of property ‘covered under Extensions of Cover-
age, and.the cost of the rémoval of debris, shall not be con=
sidered it the. determination of actual cash value when
applying the Coinsurance Clause, :

VIII. DEDUCTIBLE CLAUSES |

A. Loss Deductible Clause No, 1 — Applicable only if so
stated in. the Declarations: With respect to loss .by

windstorm or hail, the Company shall be liable only :

when such floss in each occurrence exceeds $50,. When
loss is between $50 and $500, the Company shall be
Hable for 111% of loss in excess of $50; and when loss is
$500 or more, this loss deductible clause shall not apply.
Special Loss Deductible Clause — With respect to loss

by’ any of the perils insured against under this form

other than fire, ‘lightning, -aircraft,- vehicles, smoke, ex-

plosion, riot or civil commotion, .windstorm~or -hail, the - |
Company ‘shall -be liable: only -when. such “Joss-in each ”
occurrence exceeds $100. When ‘loss is betwéen $100 and
$500, the Company shall be liable for 125% of loss in ex-
cess of $100; and when foss-is $500 or more, this loss
deductible clause shall not apply. ,

IX. CONDITIONS

A. Permits and Use: Except as otherwise provided herein,
permission is hereby granted:

1, to make alterations and repairs;

2. for such unoccupancy as is usual or incidental! to the
described occupancy but vacancy is limited to the 60
day period permitted by the policy conditions; .

3. in the event of floss hereunder, to make reasonabl!
repairs, temporary or permanent, provided such re-
pairs are confined solely to the-pfotection of the prop-
erty from further damage, and provided: further that
the insured shall keep an :accurate record of Such
repair expenditures. The cost of -any such’ repairs
directly attributable to damage by any peril not other-
wise excluded shall be.included in determining . the
amount of loss heréunder. Nothing: heréin contained
is intended to modify the policy requirements ap-
plicable in case loss occurs, and in particular the
requirement that, in case loss occurs, the insured shall
protect the property from further damage. '

B. Loss Clause: Any loss hereunder shalf not reduce the
amount of this policy.

C. Mortgage Clause: Applicable to buildings only (this
entire clause is void unless name of mortgagee. (or
trustee) is inserted in the Declarations): Loss, if any,
under this policy, shall be payable to the mortgagee (or
trustee), named on the first page of this policy, as in-
terest may appear under all present or future mortgages
upon the property herein described in which the afore-
said may have an interest as mortgagee (or trustee) in
order of precedence of said mortgages, and this insur-
ance as to the interest of the mortgagee (or trustee)
only therein, shall not be invalidated by any act or
neglect of the mortgagor or owner of the within de-
scribed property, nor by any foreclosure or other pro-
ceedings or notice of sale relating to the property, nor

Form MLB-101 (Ed. 5-69)

by any change in the title or ownership of the property,
nor by the occupation of the prémisés for purposes .
more hazardous than are periitted by this policy: pro-
vided, :.that in case the. mortgagér or. owner -shall -
neglect: to pay atiy premium due- under: this -policy, the
mortgagee (or trustee): shall,-on deniand, pay the same. |
Provided -also,. that. the mortgagee’-(or trustee) «shall -
notify the Company ‘of any change --of -ownership: or _
occupati¢y or incréase of hazard which ‘shall come-to ‘the

knowledge of .sdid smortgagee (or™-trustée) and, -tinless” :
permitted .by -this’ policy, it-shall ibe! :ne
- the -mortgageé -.(or .trusteé) ‘shall,-on' -¢
premium for such increased :hazard for the term ‘of the
- use thereof, otherwise this: policy shall be-null and void. —
The Company .réserves :the. right: to .cancel this policy
at any .time as‘ provided “by ‘its -terms, .but in such case .
this: policy shall continue in force for‘ the: benefit only
of the mortgagéé’ (or trusteé) for ten days after notice
to the mortgageé -(or trustee) “of Such cancellation and
shall then cease, atid the Company ‘'shall-have the right,
on like notice, to ‘cancel this agreenient. vt .
Whenever the Company: shall pay the mortgagee (or .
trustee) any sum'for Jossunder this~policy;:and shall .
claim that, as to -the mortgagor ‘or owner, .no ‘liability
_therefor existed, thé .Cotipany shall to the extent: of
such payment, be thereupon legally subrogated to all-the
rights of the party to whom such payment shall be made,
under .all securities -held-as’ collateral :to.the mortgage
debt, Gr may at its option pay to the niortgagee (or
trustee) the whole principal due ot to grow due on the
mortgage, with interest accrued and shall théreupon re-
ceive a‘ full assignment-and transfer of the mortgage and
of all such other -securities; but 10 subrogation shall
impair-the right of the mortzagee (or trustee) to recover
the full-amount of said mortgagee’s (or trustee’s) claim.

Page 3 of 3

 

    

|theredit. and - 0 |
‘demand, pay the...
$

COINSURANCE CONTRACT

" SMP GENERAL PROPERTY .FORM

Form MLB-100
(Ed. 2-71)

+ SECTION 1 —- PROPERTY COVERAGE

I. PROPERTY COVERED

COVERAGE A — BUILDING(S): When the insurance under this policy covers.

buildings, ‘sucti insurance ‘shall also cover all additions and éxtensions

attached thereto; all ‘fi xturés, machiniery” and equipment constituting a :
permarient part of and pertaining to the service of the building, materials .
and supplies intefided for use in construction, alteration or repair: of the.

buildings; yard fixtures; personal .property of the- insured ‘as ‘Yandlard
used for the maintenance or ‘service of the déscribed buildirigs;. and in-
cluding fire extinguishing apparatus, floor coverings,. refrigerating, ven-
tilating, cooking, dishwashing and Jaundering equipment, shades and Gut-
door furniture (but not including other personal property in apartments
or rooms furnished by the insured as Jandlord); all while at the described
locations.

COVERAGE B— PERSONAL PROPERTY: When the insurance under this

policy covers personal property, such insurance shall cover only business .

personal property owned by the insured and usual to the occupancy of

the insured, including bullion, manuscripts, furniture, fixtures, equipment

and supplies, not otherwise covered under this-policy, and shall also cover
the insured’s interest in personal property owned by others to the extent
of the value of labor and materials expendéd thereon by the insured; all
while in or on the described buildings, or in-the open (including within
vehicles) on the described premises or within 100 feét thereof.

This coverage shall also include Tenant's Improvements and ‘Better.

ments, meaning the insured’s use intérést in fixtures, - alterations, instal-

lations or additions comprising a part ‘of the buildings’ occupied ‘but not

owned by the insured dnd made of acqiired at the’ ‘expense of the ‘insured a
DEBRIS REMOVAL ~~ COVERAGE A BUILDING(S) OR COVERAGE B — PERSONAL: PROPERT
of the property coveréd hereunder Which tay be occasioned by loss by a: peril insured’ ‘against, The -total amount recoverable imder ‘this policy ‘shall °

exclusive of rent paid by the insured, but Which are not legally subject to

"© femoval by the insured.

8 PERSONAL PROPERTY OF OTHERS: the insured may apply at each location
Up to ‘2%, but not exceeding” $2, G00,:of the limit of liability ‘Specified: for -.

_ Coverage B— Personal. Property - at such location, as ant ‘additional ~~
_athioufit ‘of insurance,to cover for tha: ‘dccolint of ‘the ‘owners thereof.

(other than the nanied insured) direct loss by a peril insured against to
persotial property, similar to that covered by this policy, belonging to

others while in the caré, custody or control of the naried insured and only

While-on the described premises of within 100 feet thereof.

Loss shall be adjusted with the naméd insured for the account of the.
owners of the property, except that the right to adjust any loss with the
owners is reserved to the Company arid the receipts of the owners in sat-
isfaction thereof shall be in- full satisfaction of any claim by the named
insured for which payments have bean made.-As respects personal prop-

_erty ‘belonging to others, this provision shall replace any loss payable -

provision of this policy.

The Coinstitance Clause of this form or the Valuie Reporting and Full ~
Reporting Clauses of the Reporting Provisions of any other form made a a
part of this policy shall not apply to this coverage, and when applying. 2”
‘sald clases to insurance’ covering property owned by tha insured, ‘the

value“of personal property of others shall nat be considered in the deter--
mination of actual cash value.
When there is Contributing Insurance, the Company shall not bé liable

- > for: more than its pro-rata share of the limit applying to personal property
‘of others. -

 

~ not exceed the limit of liability stipulated for each item, ‘Cost of removal of debris: shall not be considered In the determination ¢ of actual cash value

when applying the Coinsurance Clause.

It. PROPERTY NOT: COVERED

In addition to the kinds of property which are otherwise excluded or
Nmited under this policy, the following aré also excluded from coverage
under this form:

A. Animals and pets; aircraft; watercraft, including motors, equipment
and accessories (except rowboats and canoes, while out of water and
on the described premises); and automobiles, trailers,.semi-trailers or
any self-propelled vehicles or machines, except motorized equipment
not licensed for use on public thoroughfares and operated principally
on the premises of the insured,

This exclusion does not apply to the following types of property when

held for sale or sold but not delivered arid specifically eovered by
endorsement:
1, Animals and pets.

2. Motorcycles and motor-scooters.

3. Trailers designed for use with private passenger vehicles for gen-
eral utility purposes or carrying boats.

4. Watercraft, including motors, equipment and accessories, while
not afloat.

B, Outdoor swimming pools; fences; piers, wharves and docks; beach or
diving platforms or appurtenances; retaining walls not constituting a

part ‘of building; walks, rdadways and other paved surfaces; unless
‘such items are specifi cally covered by endorsement.

C. The cost of excayalions, grading ‘or filling; foundations: of buildings, ..

machinery, boilers or engines which foundations are below the under-

this policy cavers: ‘eipensé inguirred in the: femoval of debris :

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 18 of 41

“surface of the lowest basement floor, or whére there is no ‘basement, 2

below the surface of the ground; pilings; piers, pipes, flues and drains ~

which are underground; pilings which are below the tow water mark. .
D. Outdoor signs, whether or not attached to a building unless specifi-
cally covered by endorsement.

E. Household and personal éffects contained in living quarters occupied
by the: insured, any officer, director, stockholder or partner of the in-

sured of relatives’ of any of the farégoing, “except as provided i inthe:

Extensions of Coverage or ‘unless Specifically covered by endorsement,

F. Growing crops and lawns: -

_&. Trees, ‘shrubs and plants, eicet when held for sale of sold but not

delivered, or to the extent provided in the Extensions of Coverage. .

H. Property which is more specifically covered in whole or in part under
this or any other contract of insurance.

il, PERILS INSURED AGAINST

This policy insures under Section | against all direct loss to the prop-
erty covered under this form caused by the following perils, except as
otherwise specifically provided: .

A. Fire.
B. Lightning.

C. Windstorm and Hail:

1. The Company shall not be liable as respects these perils far loss
caused directly or indirectly by frost or cold weather or ice (other
than hail), snow or sleet, whether driven by wind or jiot.

2. The Company shall not be liable as respects these perils for loss

to the interior of the buildings or the property covered therein

caused

a. by rain, snow, sand or dust, whether driven by wind: or nat,
unless the buildings cavered or containing the property “‘cov-
ered shall first sustain an actual damage to roof or walls by
the direct action of wind or hail and then shall be liable for
loss to the interior of the buildings or the propérty covered
therein as may be caused by rain, snow, sand or dust entering
the buildings throtigh openings in the roof or walls by direct
action of witid ‘or hail; or

b. by water from sprinkler equipment or other piping, unless

 
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 19 of 41

A

such equipment or piping be damaged as a direct result of
wind or hail.

3. Unless specifically covered by endorsement, the Company shall
not be liable as respects these perils for damage to the follow-
ing property: ;

a. grain, hay, straw or other crops outside of buildings;

b. windmills, windpumps or thei towers;

c. crop silos cr their contents;

d, metal smokestacks or, when outside of buildings, dWniags or
canopies (fabric or slat) including their supports;

e, outdoor radio or television antennas including their lead-in
wirlng, masts or towers;

f.. trees, shrubs and plants.

. Explosidny Loss. by explosion shall-include direct loss. resulting froin

the explosion of accumulated gases or unconstimed fuel within the: -
firebox (or combustion chamber) of any fired Vessel or Within the flues - -

or passages which conduct the ‘gases of edinbtistion ‘thetefrom.- The

Company: shall not be liable’ for loss: by explosion of ‘steam ‘bolléts, - 3 me
steam pipes, steam turbines of steam engines; if owned by, leased by
or operated urider the control of the insured, The’ following are not

explosions within the intent or meaning of these provisions: :

1. Shock waves caused by aircraft, generally -known as. “sonic

~ boom”, .

2. Electric arcing.

3, Rupture or bursting of rotating or moving parts of machinery
caused by centrifugal force or niechanical breakdown.

4, Water hammer. /

5. Rupture or bursting of water pipes.

E.

F :

6. Rupture or bursting due to expansion or swelling of the contents
of any building or structure, caused by or resulting from water.
7, Rupture, bursting or ‘operation of pressure ‘relief devices.

‘Sudden and Accidental Datiage from Smoke, other than smoke: from

agricultural smudging or industrial operations. on

Vehicles ar Aircraft: ‘Loss. ‘by aircraft of by. vehicles shall mean’ only ,
direct ‘loss resulting” from actual physical contact: of an aircraft, in-..

"> cluding’ self-propelled miissilés- of ‘spacectaft, ora’ vehicle-with the

* property covered hereunder or with the buildings containing the ‘prop-
‘erly covered hereuider, except ‘that loss by aircraft includes direct
loss by objects fallitig théretram. -

The Company shall not "be Jiable as respects ‘this peril for loss .

/ 1, by .any vehicle owned OF: operated. by the insured or by any oc-

~ Gupant of the described premises; or le

f ‘to -aly aircraft or Vehicle, includirig” contents “thereof, ther —

—-thaiy stocks of aiveratt or vehicles in précess of manufacture ar
“for sale.

 
 

Riot, ‘Riot Attéfding’a Sthké and civil Coinniotion:: Loss” by fiot, riot

attending a stri civil commotion shall include ‘direct Joss by

_ acts of striking eriployeés of the owner or occupants of the described . :
-.. buildings while occupied by Said striking etiployees and shall alsoine =.

- ¢lude under this ‘peri! direct loss from pillage and looting occurring

~ duririg and at the immediate lace ‘of a riot, riot t atleriding a strike or

~ civil commotion. : .
The Camipany shall not be liable’ as ‘respects this peril for loss. result. a.

"ing from damage to or destiuction ‘of the described pfopérty owing to:

> change in temperature or humidity ‘or “interruption: ‘of operations,

whether or not such Joss is covered by this policy as to other perils.

IV. EXTENSIONS OF COVERAGE
The liability of the Company for foss in any one ‘Occurrence, tneliding . loss under ‘these Extensions ‘of Coverage, shall not exceed the limit of
liability specified for the- coverages heing exterided.
The total amount ‘recoverable’ tinder the Extensions’ ‘of Coverage .in ‘this, form’ ‘atid ‘Extensions of Coverage in any other form made'a part of this .
policy are not cumulative and shall hot exceed’ ‘the largest aitiount: ‘recoverable’ under any ‘single “fort niade a ‘part of this” policy.

When there Is Contributing Instrance, the Company shall not be lable’ far more than its pra fata’ share of thé limits set forth in the following’ -
Extensions of Coverage,

Newly Acquired Property:

1. The insured may apply up to 10%, but not exceeding $25,000, of
the limit of flability specified for Coverage A — Building(s) ta cover
direct loss in any one occurrence by a peril insured against fo
_the following désoribed property:

a, New additions, new buildings and new structures when’ con-
structed on the described premises and intended for similar
occupancy. This coverage shall cease 30 days fromthe date
construction begins or on the date the values of hew cotistruc-
tion are reported to the Company, or on the expiration date
of the policy, whichever occurs first.

b. Buildings acquired by the Insured at any location, elsewhere
than at the described premises, within the territorial limits of
this policy and used by him for similar occiipanciés or ware-
house purposes, This coverage shall cease 30 ‘days ‘from the
date of such acquisition or on the date valués of the: buildings
are reported to the Company, or on the expiration date of the
policy, whichever occurs first.

2. The insured may apply up to 10%, but not exceeding $10,000, of
the limit of liability specified for Coverage B —~ Personal Prop-
erty to cover direct loss in any one occurrence by a peril insured
against to such property at any location (except fairs and ‘exhibi-
tions) acquired by the insured, elsewhere than at the dascribed
premises, within the territorial limits of this’ policy, -This cover-
age shall cease 30 days from the date of such acquisition or on
the date values at such locations are reported to the Company, or
on the expiration date of the policy, whichever occurs first.

Additional premium shall be due and payable for values so reported from
the date construction begins or the property is acquired.

. Off-Premises:The insured may apply up to 2%, but not exceeding
$5,000, of the sum of the limits of liability specified for Coverage A
— Building(s) and Coverage B Personal Property at a described
location to cover direct lass in any one occurrence by a peril insured

Form MLB-100 (Ed, 2-71)

moved from such location for purposes of cleaning, repairing, récon- °

struction or restoration: ‘This Exteision of Coverage ‘shall not apply -
to propéity i in transit, not to property on any premises ‘owned, ledsed,

" operated dr controlled by the insured. .
. Personal Effects: The insured may apply” up to $500 of the limit of -

liability specified for Coverage 8 Personal Property to cover direct

"Joss in any one occurrence by a peril insured against fo personal eo
effects while located on -the described premises, belonging ta the in- -

sured, officers, partners or employées thereof, aiid limited to $100 on
personal effects awnéd by any one individual, This Extension of Cov-

erage does not apply ‘if the loss is covered by any other insurance,
-whether collectible or fiat, ar, “which would have been’ covered by such . ‘

‘- othér inguratice inthe absence of ‘this Policy. -At the dption of the

: Company, loss under this Exténsion of Coverage may be adjusted with
- and payable to the insured.

. Valuable Papers” and Records: The instired may abply up to, $500 of the ~
. limit of Hability specified for Coverage B = Personal Property to cover
direct loss in any one occurrence by 4 “peril insured against-under ~
Coverage B — Personal Property of this form to valuable papers’and

records consisting of books of account;. maniiscripts, abstracts, draw--
ings,:¢ard index systems, film, tape, disc, drum, cell and other mag. -
hetic recording or storage ‘media for’ electronic data’ processing, and

. other records, -all the property of the insured ‘at described locations. -

- This Extension of Coverage covers only the cost of research and other

expense necessarily incurred by the insured to reproduce, replace or

-restore such valuable papers and records. The total amount payable

in anyone occurrence under this Extension of Coverage shall not
exceed the limit specified above, regardless of the number of de-
scribed locations.

Trees, Shrubs and Plants: The insured may apply up to $1,000 of the
sum of the limits of liability specified for Coverage A — Building(s)

Page 2 of 4
« . t

and Coverage B — Personal Property to cover trees, shrubs and plants.
_ at the described location against direct” loss in any 6né occurrence by oo :
the perils of fire, lightning, explosion, :riot, ‘civil. conimotion ofalf- 2%

craft, but only to the extent such: perils are itisiited against herein,
The Compaty shall not be liable for moré than $250 on any ‘one 4réé,

shrub or plant, including expensé incirred ‘for rémoving “debris

thereof,

F, Extra Expense: The insured may apply up to $1,000 of the sum of the
limits of liability specified for Coverage A=—.Building(s) and Coverage
B — Personal Property to covet the necessary extra expense incurred
by the insured in order to continue.as nearly.as practicable the
normal operation of the insured’s business “immediately following
damage by a peril insured against to the buildirgs or personal prop-
erty situated at the described locations.

“Extra expense” means the excess of the total cost incurred dur-
ing the period of restoration chargeable to the operation of the in-
sured’s business over and above the total cost that would normally
have beén incurred to conduct the’ business -during the same ‘period
had no loss occurred, Any salvage value of property ‘obtained for
temporary use during the period of restoration, which remains after
the resumption of normal operations, shall be taken inte considera.
tion in the’ adjustment of any loss hereunder.

“Period of restoration” means -that. period of ‘time, “ dafatnaticing

with the date of damage and not ‘linilted by the date of expiration of =

this policy,: as would be ‘required ‘With the exercise of due diligence .

and dispatch to repair, rebuild or replace such ‘part of said buildings
or personal property thereof as have been damaged. —_.

The Company shall not be liable under this Extension of Coverage far:
1, loss of income.

_2. the cost of repairing or replacing any of the described property,

  

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 20 of 41

or the cost of research or otlier expense ‘hecessary ta replace

_correstore® books’: ‘of account. manuscripts, -abstiacts,. drawings, uae

: card index: systems, film, tape, dise; drum, cell and’ other mag-
netic recording ‘Or storage media for électronic’ data processing,
.and -other ‘Fecords: that: have been damaged by .a-peril ' insured .

~“Aapainst, except cost in excess of the normal cost of Such repair, |

“replacement or restoration necessarily incurred for the purpose
of reducing the total amount of.extra expense.- In no event. shall
Such excess cost exceed the amount by which the total extra ex-
pense otherwise payable under this Extension of Coverage is
teduced.

3. any other consequential or remote loss,

G. Replacement Cost: In the event of loss to a building structure cov-

ered under this policy, :when the full cost of repair or replacenient is -

less than $1,000; the coverage of this policy is extended to cover the
fall cost of repair or replacement (without deduction for depreciation).
Coverage shall bé-.afplicable only to a building structuré covered
hereunder, but excluding ‘carpeting, cloth awnings, air-conditictiers,
~ domestic appliafices and otit-door equipment, all whether permanently
attached to the building structure of not. --
“The Company shall’ nat b Ne’ undef this Extension of. Coverage:
“de unless and until the:
‘placed on the Same . premises “with due diligence and. dispatch, .

   
 
 

 

  

resonable: time after such loss. .
“ufiléss: the whole’ aniount of insurance: aipieabie’ ‘4 the bibiiging
. structure for which clair is riade is equal to or in-extess Of the
amount produced by multiplyitig the co-insurance- percentage ap-
liable (specified in this policy) by the actual cash value of such —
property at the time of the loss. .

V. EXCLUSIONS

This policy does not insure under this form against:

A. Loss occasioned directly or indirectly by:

1, enforcement of any local or state ordinaned or Jaw regulating the
construction, repair or demolition of bitildings or structures un-
less such liability is otherwise specifically assumed by endorse-

~ ment;

2. electrical currents artificially generated unless loss by fire or
explosion as insured against hereunder ensues, and then the Com-
pany shall be liable for only such ensuing loss.

B. Loss caused by or resulting from power, heating or cooling failure,
unless such failure results from physical damage to power, heating or

. cooling equipment situated on premises where the property covered
is located, caused by a peril insured against. The Company shall not

be liable for any joss specifically excluded under the riot provisions.

of this form.

- COINSURANCE | CLAUSE

The Company shall not be Hable for a greater sropn ting of any logs
‘to the property covered héreunder than the limit of Hability-under this -

policy for such property bears to the amount produced by multiplying the
coinsurance percentage applicable (specified in this policy) by the actual
cash value of such property at the time of the loss.

In the event that the aggregate claim for any loss is both less than
$10,000 and less than 5% of the limit of liability for all contributing in-
surance applicable to the property involved at the time such loss occurs,
no special inventory and appraisement of the undamaged property shall

€. Loss catised by, resulting from, contributed to or aggravated by any
of the following:

1. .earth movement, including bit not limited ‘to earthquake, Jand-.

slide, mudflow, earth sinking, ‘Garth rising oF shifting;

2, flood, surface water, waves, ‘tidal Water or tidal wave, ‘overtlow oo

of streams or other’ bodies of water, or spray from any of the ~
foregoing, all whether driven: by wind or not;
3. water which backs: up through sewers or drains;

4. water below the surface.of the ground including that Which ex- .

erts pressure ‘on or flows, ‘seeps or leaks through sidewalks, drive-
doors, windows’ or. any other | openings in’ such sidewalks, drive-
ways, foundations;.walls of floars; oo.
unless loss by fire r-éxplosion as insured against herétinder ensues,
and then the Company shall be liable for only such ensuing loss.

 

~ be required, ‘provided that nothing’ ‘herein shall be eoistried to waive
"the application of the first paragraph of this clause: ae

if insurance under Section Uof this policy is divided into ‘separate

limits of liability, the foregoing’ shall apply separately to the property .

covered under each such limit of liability.

The value of property ‘covered tinder Extensions of Coverage, : and the
cost of thé removal of debris, shall not be cotisidered in the determina-
tion of actual cash value when applying the Coinsurance Clause.

Vi. DEDUCTIBLE CLAUSES

“A, The following Deductible Clauses are applicable only if so stated in
the Declarations:

1, Loss Deductible Clause No. 1: With respect to loss by windstorm
or hail to buildings, structures or personal property in the open,
the Company shall be liable only when such loss in each occur-
rence exceeds $50. Whén loss is between $50 and $500, the Com-
pany shall be liable for 1119 of loss in excess of $50; and when
loss is $500 or more, this deductible shall not apply.

2. Loss Deductible Clause No. 2:-With réspect to loss by any of the
perils insured against ether than:

a. fire or lightning,

b. windstorm or hail to buildings, structures or personal property
in the open,

the Company shall be liable only when such loss in each occur-

rence exceeds $50, When loss is between $50 and $500, the

Company shall be liable for 111% of loss in excess of $50; and

when loss is $500 or more, this deductible shall not apply.

B.. No more than one deductible shall apply to loss’ by windstorm or hail.
arising out of any one occurrence.

ed: dperty is actually repaired or’ te- a ue
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 21 of 41

¥ t

Vill.

Subject to the provisions and stipulations of this policy, the fellow-

ing bases for valuation of praperty are established:
A.

Tenant's improvements and Betterments:

1. Jf repaired or replaced at the expense of ‘the : insured within a

 

reasonable time after Joss,- the “actual c value’ of the ‘dam-
aged or destroyed improvements and betterivients,

 

that proportion of the original cost ‘at time of installation of the oe
damaged or destroyed property whieh ‘the: unexpired ‘term’ of the:

lease of rental agréement, whether written of Oral,.in effact at

the time of loss bears to the- -petidds from the dates such’ im-.

provements or betterments Were made ta the: expiration date ‘of
the lease.

 
    

VALUATION

3. If repaired or replaced at the expense of others for the use of
the insured, there: shall be’ no Viability hereunder.

 

2B Books of Account, manuscripts, “abstracts, drawings, ‘ard: ‘index sys: oe
, rds (except film, ‘tape, disc, driimi,. cell and:

 

othet” magnetic recording or storage media for electronic data” proc"

_2 cessing) | for not exceeding the cost of blank books, : cards 0 or other
ae) Kk material. ma

“tape, ‘disc, . dria cell and other magnetic recording ‘or’ stor-

ms ‘age media for électronic “data ‘processing - ‘for not exceeding the

cost of such media in unexposed or blank form.

ob “AU other property at actual ‘cash value.

IX. CON DITIONS

. Permits and Use: Except as otherwise provided herein, permission is

hereby ‘granted:

1. to maké alterations and repalrs;

2. for such unoccupancy as is usual or incidental to the described
occupancy but yacancy is limited to the 60 day period permit-
ted by the policy conditions,

3. in the eVent of loss hereunder, to make reasonable repairs,
temporary or permanent,..provided such -repairs-are confined
solely to the protection of the property from further damage, and
provided further that the insured shall keep an accurate record
of such repair expenditures, The-cost of any siich repairs: di-

rectly attributable to damage ‘by any peril insured hereunder”

shall be included in :determining the ‘amount of loss here-

‘ under. Nothing herein contained Is Intétided to modify ‘the
policy requirements applicable in case foss occirs,and in par-
ticular the requirement that; fn case Joss occurs; the insured shall
protect the property from further damage.

. Loss Clause: Any loss hereunder shall not reduce the’ amount of

'

this policy.

. Mortgage. Clause: Applicable to buildings only {this entire clause is...

void unless name of mortgagee (or trustee) is~ inserted -in the
Declarations): ‘Loss, if any,-under ‘this policy, shall’ ba” payable to
the mortgagee (or trustee), flamed on the first ‘page of this policy,
as interest may appear under all present or future mortgages upon
the property herein described in which the aforesald may have an
interest as mortgagee (or trustee) in order of precedence of said
mortgages, and this insurance as to the interest of the mortgagee
(or trustee) only therein, shall not be invalidated by any act or
neglect of the mortgagor or owner of the within described prop-

Form MLB-100 (Ed. 2-71)

- Whenever, the “Compan
2 stim: for: loss under thi

erty, nor ‘by any foreclosire or other proceedings of notice ‘of gale

, relating to the property, nor by any change. in the title or ownership :

“more : hazardous - than are permitted -by this. policy: pravided,. that

in case the mortgagor or owner shall’ ‘neglect to pay: ‘any premiim .

.dué Undet this policy, the mortgagee (or trustee) shall,on demand,

pay the same, Provided also, that the mortgagee (cr trustee). shall
notify::the’ Company :of any change’ of ownership “or ‘occupancy -or

Increase “of hazard -which shall come -to the knowledge of said- a
“mort@agée ‘(or trustee) and, unless permitted by this policy; -it shall...
.-be noted thereon and the mortgagee “(or frustee) shall, on. demand,
“pay” the premium ‘for“such increased ‘hazard’ for.-the tarivi “8f.:the
_- use thereof, otherwise this policy ‘shall be null and ‘void, The Com-

: pany reserves the right to caricel this palicy at any timé as provided

* by its"térnis, but in such’ case “this: ‘policy ‘shall continue in-force for
_.- the benéfit only of the mortgagee -(or trustee) ‘for ten days after
“> nétice to the mortgagee
~~ then-cease, and the Company” shall have: the, Fight, on like notice, -

trustee) of such -€aiiéellation and shall

 

 

   
  
   
 

to cancel this agreerient.: “

 

 

policy, arid ‘shall -¢
liability “therefoi existed,. “the: Compaiiy a
“stich” payment, be: thereupioii Jegally ‘subro-

- ‘fated to’ all the rights’ of the party to whom’ such payment shall be 2
.. mad, -utider all securities held as collatéral to the mortgage’ ‘debt, or

imay .at its option pay to’ the : imortgagée (or trustee) the whole ~

~ principal ‘due or to grow hie | ‘on the miortgage, with interest accriéd “> ©
~ and ‘shall thereupon -receive <a full: ‘assignment atid transfer of the~

mortgage ‘and of all such other sectitities; but ‘na ‘subrogation stall
impair the right of the mortgagée (of trustee) to recover the ‘ful
amount of said mortgagee’s (or trustée’s) claim.

Page 4 of 4

Vp pay "the mortgaged (or trustee) any -
im that,-as tothe © -~

 
 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 22 of 41
RELIANCE INSURANCE COMPANIES

1— Reliance Insurance Company
6— United Pacific. insurance Company

il< Insuring Company Number

 

 

° fi POLICY NUMBER(S)

 

 

 

 

 

 

 

A4Ts RICHARDS “BLDG.

NEW ORLEANS, LA 70112

HUGHES. - WALMSLEY. & co. INC.

1645. ‘TCHOUPITOULAS: Ste

AGENTS CODE poucyY PERIOD .
| 2M 7 94 01 22 9639540 - Ufif74~ a/3/77
~ [STATEMENT DATE AUDIT TERM Auoit PERIOD c AUDIT KIND
3/24/77 ANNUALLY wAtT6 1/1/77 __ PHYSICAL
AGENT INSURED

 

 

 

(NEW ORLEANS; LA

 

 

 

 

 

 

 

 

 

 

 

 

 

DESCRIPTION OF CLASS EXPOSURE WORKMENS COMPENSATION os BODILY iy TMuRY - “ABILITY - PROP. DAMAGE...
OPERATIONS CODE - RATE PREMIUM RATE |. PREMIUM "RATE “PREMIUM ~
| LOUISIANA ~~
L&T A/W/E
INSULATION WORK 45161 |91;698 - vais. | 200. |+326:|, 299.
PRODUCTS 59991 |4621,563 — 122°} 564 6074 | 342
COMPLETED OPERA- re
TIONS $9980 | 730395 204 149 -372 =; 272
(CONTRACTURAL) ‘
“BERCHABE URBERS 17985 | 10% PRODUCTS 56 34
“| BROAD FORM CONSTRAC-
<AEORAT, 16281] 730395 -0153 | 117 .0098 72.
“| WAVIER OF SUBROGA- .
ws TION - (FLAT)
/| PERSONAL -INJURY 36.
"EXT. OF COV. END. 21.
COMPREHENSIVE GENERAL.
CHARGE 10.
_| INCREASED LIMITS
BASIC CHARGE 25.
4
’
TOTALS .
oT Hee ae 1178 . 4019
. . aE dt if. DPA ipa » 2
Less Previously Billed Peer} I 987° an ake
Difference
164

 

. AUD-27 ED, 1/72

 

 

 

 
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 23 of 41
RELIANC § o INSURANCH C IMPANTIES

. a ; a i—Reliance Insurance‘Company __
= [el< Insuring Company Number 7 ; ae L oles -8— United Pacifié- Insurance: Compan

    

 

M27 9402.22 0 Jo. | 96—3954. 00
UISTATEMENT DATE AUDIT TERM [AUDIT :PERIOD
2-25-76 | iche75/76 wit
. : AGENT a
“HUGHES WALMSLEY & CO., IX, “REILLY: ‘BEN Hons TNCs, ‘ET AL
1415 RICHARDS BLDG. . 645 ‘TOHC a
‘WEW ORLEANS, LA. 70112

 

 

“Thuo KIND

EE

 

 

 

 

 

 

INSURED ~ .

  

 

 

; ; xP TION BODILY INJURY. LIABILITY + PROP. DAMAGE”
OPERATIONS Cc EXPOSURE “ P
f REMIUM RATE x PREMIUM RATE . PREMIUM

[_O EA.

 

 

 

“O.Lbe & T. AS W/E 194.
c. Gc. 7 106.

- INSULATION fd
WORK (15161) 118,090. -199 | 235. -[.326.| 384."

EXTENTION OF a |
- COVERAGE END. | AS WRITTEN 21.

PERSONAL INJURY (22.5% 7 97.
|. BROAD FORM PD 20% . . | 97,
| PRODUCTS» , 3
STORES _— |5999] 3,577,875 122 A437. | .062, 222.
BROAD FORM BD — 20% | ' ac -
COMPL. OP'S . .

INSULATION | | |
WORK 89980 799,900 .1e5 | 148. | .372 | 298. |

BROAD FORM PD 20% . : - }goa. | aoe -
WAIVER OF SUBROGATION lo. | 5
PURCHASE ORDER |17985 (10%-PROD.) 44. | | 22.
SINGLE LIMITS .

DISCOUNT o% 10934 COMMSTOR| WC.
ner: YY OPEL

Hite

 

 

 

 

 

- [TOTALS

 

 

less Previously Billed

 

 

 

 

 

 

 

Difference

 

 

 

 

 

AMOUNT DUE) CONT'D

 

 AUO-27 ED, 1/72
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 24 of 41

‘

co

tt; . . SMP LIABILITY. INSURANCE FORM
ye , “SECTION. ne LIABILITY COVERAGE ©

I; COVERAGE C— BODILY INJURY AND -
PROPERTY DAMAGE -LIABILITY: ©

The Company will .pay on behalf af the insured all sums: which the .

insured shall become: legally ‘obligated to pay as: damages: -betause of
bodily injury or property ‘damage to Which this insurance applies; caused
by an occurrence and arising out of the ownership, maintenance or use of
...the insured: premises and all operations’ necessary or incidental to the

‘business of thé named insured coriducted at of from the'insured premises ~~~
- and the Company shall-have the right and duty to defend any: ‘Suit against -:
- the inguréd seeking damages’on accourit-of Such bodily I injury‘ or property | :
- damage, even if any of the allegations ‘af the suit até groundless, falseor.

. fratidulent,-and may: make such ifivastigation:and settlement of any-clain .-
or suit as it deeris’ expedient, but-the Compariy shall not be obligated to

__ pay ahy claim or judgment or to deferid any-suit after the applicable limit =
of the Company's liability has been exhausted by payment of judgitients |

or settlements,

Exclusions
This insurance does not apply

(a) to liability assumed by the insured under any contract or agreement
except an incidental. contract; but this exclusion: doés not apply
to a Warranty of fitness or quality’ of the named instred's :products

- of 4 warranty that work performed by or on behalf of the named
insured will be done in a'workimantike manner,

(b) to bodily injury or property damage -arising out af the ownership,
maintenance, operation, use, loading or unloading of

(1) ‘any automobile or aircraft owned or operated by or. rented or
loaned to any insured, or -:..

(2) any other automobile ‘or aircraft ‘operated by any perso in
the course of his employment by any insured;

but this exclusion does not apply fo the parking of an ‘automobile

on.insured premises,- if such automobile is not owned by orrénted ©

or loaned to any insured;

(c)’ to bodily injury or properly’ damage: arising out of a) tiie ownership,
maintenance, operation, use, loading or -unloading .of any mobile
equipment while being used in any “prearranged or organized racing,

‘speed or demolition contest or in any stuiiting activity or in prac-
tice or preparation for any such contest or activity or(2) the opera-
tion or use of any snowmobile or trailer designed for use therewith;

to bodily injury or property damage arising out of and in the course
of the transportation of mobile equipment by an automobile owned
or operated by or rented or loaned to any insufed;
(e) to bodily injury or property damage arising out of the ownership,
maintenance, operation, use, loading or unloading of
(1) any watercraft owned or operated by or rented or loaned to any
insured, or
(2) any other watercraft operated by any person in the course of
his employment by any insured;
but this exclusion does not apply to watercraft while ashore: an the
insured premises;
(f) to bodily injury or property damage arising out of the discharge,
dispersal, release or escape of smoke,- vapors, soot,..fumes, ,acids,

(d

—

atkalis, toxic chemicals, liquids or gases, waste riiaterials’ or” other .

irritants, contaminants or pollutants into or apor land, the‘atrios-

phere or any water course or body -of water; but this exclusion. -

does not apply if such discharge, dispersal, release or r escape is
sudden and accidental;

(g) to bodily injury or property damage arising out of operations’ on or

from premises: (other than insured premises) owned -by,:: rented

to or controlled by the named insured, or-to liability assumed by

the insured under any contract or agreement relating to such

premises;

to bodily injury or property damage for which the insured or his

indemnitee may be held liable

(1) as @ person or organization engaged in the business of manu-
facturing, distributing, selling or serving alcoholic beverages,
or

(2) if not so engaged, as an owner or lessor of premises used for
such purposes,

(h

~~

(0) “to damages claim

Form. MLB- 200
: (Ed. 1-73) ©

fe

a isu liability is imposed

(a) by, or because of the violation of any statute, “érdindnee or

‘tegulation pertaining ta :the ‘sale, -gift,: distribution or use
of any alcoholic’ beverage, or... -

(b) by reason of the selling, serving ‘or giving ot ‘any aléoholic:
beverage to a thiror or toa person under the influence of
alcohol or: which causes or contributes to the’ intoxication
of any person; * Se
but part (b) of this exélusioa: does. ‘nat’ apply with respect to
Hability ofthe‘ jrsured- of ‘his: indemnitee as“ ani - owner of
‘lessor described in (2) above:

(i) toa any obligation for: which ‘the insured @ or any carrier ag: his insurer .

‘May -bée held ‘liable under any workmen's compensation, -uneiiploy-

, “ment compensation ‘or ‘isablity: ‘benefits Jaw,-or under any similar

law;
(j) to” bodily injury to any: ‘er rnployee. of the insured arising out of and -

in-the course of his employment by:thé-insuired orto’ any obligation -

of the insured to indérinify another because of damages arising out
af such injury; but this exclusion doés sot apply to” liability assumed
: by the insured under an incidental contract;
(k) ‘to property darnage toes ”
a (1) “property owned or Occupied byi of “rented to the insured,
- (2)- property used by the insured, or.

. (3) propérly in the caté,: custody or éoitfol ‘of the insujed or as °
to which the insured” is for any purpose exercising physical -
~ control:

-but parts (2) and 3) af this ‘exclusion do not : ‘apaly with : séspect

“to liability under a written sidetrack: agreemerit and part"(3) of ‘this’.

“exclusion does -not apply with ‘respect ‘to’ property ‘dattiage (other o
>. thansté: elevators) arising oit of the wse sf af elevator-at premises’ -
. owned. by, rented to oF controlled by the named insured; ° .

 

Lf (i) to property damage. to premises ‘alienated. by the: nami nsued ~

arising out of such premises or any part thereof;

im) t6 loss af use -of :tarigiblé’ ‘property which has ‘not been physically ot

. injured or destroyed resulting from |

“Wa delay in of ack OF performance ‘by of on nv behalf of the rained” ae
insured of any contract or agreement, of” a

(2) the failure of the natiéd instired’s -produdts or work ‘performed ea

by or on behalf: of the named insured to meet the level of ~

_performance, quality,” fitness or’ Gurabity ‘warranted ‘oF rep- a -

_resented by the named insured;

but this exclusion’ does ‘not apply to loss .of tise of ‘other tangible
property resulting from ‘the sudden and accidental physical injury

‘to’.or destruction ‘of the tiamned: insured’s- products or work~per-. ve

forniad: -by or on behalf of the named insuted ‘after such prodiicts’ :

‘or work have been: put. to use by any person of organization other ~~

‘than atv insured:

(n) to property damage to the rained insiired’ s products: arising ‘out: ai oe

such products or any part of such products;

(0) ‘to ‘property damage to ‘work performed ‘by. of.on ‘behalf ‘ot the named a

“insured arising out of the'work or any partion: thereof, or out. of
“Mnaterials; parts ore Wwipment furriistied j in ‘confection therewith;

 

 

tent, or loss of use ‘of the-named insured’s products or work.com-- ”

eo pleted byor for the named insured or.of any property of which suith a :

“ {products dr work fornis'a part, if stich products, work or property:

"--are withdrawn from the market-or from use because of any known ,

Or suspected defect of ‘deficiency: ‘therein; >.

(a) to bodily i injury: and property ‘dariage arisitig out of demolition op:
_erations performed by or an behalf of thé insured.

Il, PERSONS INSURED

Each ‘of the following is an insured under this insurance to the extent
set forth below: :

(a) if the’ riathed insuired is “designated in the Declarations as an in-
.. dividual,-the person ‘So designated but orily with respect ta the con-

suet of a } business of which he: As. -the sole proprietor, and the . :

or the withdrawal, inspection, repair, ieblate S oo
t

spouse of the named insured with respect to the conduct of such a
business;

(b) if the named insured j is designated in the Declarations as a partner-
ship or joint venture, the partnetship or joint venture so designated

and any partner or member thereof but only with respect to -his
liability as such;

2

(c) if the named insured is designated in the Declarations as othr than :

an individual,
designated and any executive officer; member -of ‘the board of
trustees, directors: or governors or stockholder thereof while acting
within the scope of his duties as such;

' (d) any person (other than an employee of the named insured) or or-

ganization while acting as real estate manager for the named insured;
and

(e) with respect to the operation, for the purpase of locomotion upon a
public highway, of mobile equipment registered under any motor
vehicle registration law,

(i) an employee of thie named irisured while operating any such
equipment in thé course of his employment, and

(i) any other person ‘while operating with: ‘the permission of |

the named insured any such -equipriiert registered in the
namé of the named insured and any -persan ar: organization

"+ fegally responsible for.such: ‘operation, but-only if thére is
no other valid and. collectible insurance available, either-on .”.
a primary or excéss: basis,: to ‘such.persén or. -organization, :

provided that no person ‘or organization’ shall be an ‘jnsured | under :

this paragraph (e) with respect to:

in the course of his employment, or”

(2) property damage to property owned by, - serited to, i in n charge Of

or occupied by the named insured or“ the employer of any
‘person described in subparagraph (ii). :

This insurance does not apply to bodily injuty or: property dariage .

arising out of the conduct of any partnership of :joint venture of which
the insured is a partner or member and which i is not designated in: this
policy as a named insured.

Hi SUPPLEMENTARY PAYMENTS
The Company will pay, in addition to the applicable fimit of liabifity:

(a) all expenses incurred by the Company, all costs taxéd against the _
insured in any suit defended by the Company and all interest on the ~
entire amount of any judgment therein which accrues after entry -

of the judgment and before the Company’ has“ paid or tendered. or
deposited in court that ‘part of the judgment which does’ not exceed
the limit of the. Company’ 5 liability thereon;

(b) premiums on appeal bonds: required i in any such suit,. pieitiiums: ‘on
bonds to release attachments in any such suit for an amount not in
excess of the applicable limit of liability of this-policy, and the cost
of bail bonds required of the insured becausé of accident or-traffic
law Violation arising out of the: use of any-veliicle to which. this
policy appliés, tiot to exceed $250 per’ bail -boiid, ‘but the: Company
shail have no obligation to apply for or furnish any such: bonds; «i

(c) expenses incurred by the-insured for first aid tovothers at the tinie
of an accident, for bodily injury to which this policy applies; ©

(d) reasonable expenses incurred by the insured at the Company's request
in assisting the Company in the investigation or defense of any claim
or suit, including actual loss of earnings not to extend $25 per day.

f

1V. LIMITS OF LIABILITY COVERAGE ¢

Regardless of the number of (1) insureds under this policy, (2) persons
or organizations who sustain bodily injury or property damage, or (3)
claims made or suits -brought on account of bodily injury or property
damage, the Company's liability is limited as follows:  -

(a) The total liability of the Company for Coverage C for all damages,
including damages for care and loss of services, as a result of any
one occurrence shall not exceed the timit of liability for Coverage C

as stated in the Declarations provided that :with respect to any ~

occurrence for which notice of this policy is-given in lieu of security
or when this policy is certified as proof of financial responsibility
under the provisions’ of the Motor Vehiclé Financial Responsibility
Law of any state or province such limit of Jiability shall be applied
to provide the separate limits required by such law for bodily injury
liability and property damage liability to the extent of the coverage

Form MLB-200 (Ed. 1-73) . “

 

  
    

(1) bodily injury to any fellow eriptoyee af ‘such person injuréd

Aa) “to-bodily injury -

required by such taw, but the separate application of such fimit
Shall not increase the, total limit of the Company’ s Viability.
(b Subject: to‘'the. above’ pr n respecting: ” wit
total liabitity of ‘the Company forall: ‘damages becaiise’of all -bodi
“injury “dtd - property: damage: which? oecurs :duting:each

 

  
 

 

—

     

hain OR:
“period” while this’ policy isin forée cotimiencing front its:affective:

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 25 of 41

date and is described in any of the numbered Subparagraphs™ below: * PS
~ Shall ‘not exceed the limit of liability: slated ‘in the’ Declarations: as:

: --agoregate’: tot
~ (i) all property damage-arising out of. premises or ‘operations rated
on a remuneration -basis or contractor's ‘equipment rated on a
Feceipts basis, includitig: property damage for which liability: is

‘assumed under’ any incidental contract relating to such: premises

"or operations; but. excludirig: property famaie ‘included in sub-
paragraph (2) below;

(2) : all property damage atising ‘out of and’ occurting: in the coursé af

 

_. Operations performed for- thé named vinsured. by : independent ... toes
- contractors’ and: genéral Supervision: “thereof: by: the-amed in- 2-7

   

* «tlons,- -but this $4 paragraph (2) does not inelide p operty dam
age’ arising out of fiaiitenance or-repairs ‘at. premises -owne

 
 
 
 

wy" by Or rented to thé: named ifistired’or structural alterations at ons

‘Sich “aggregate - ‘limit “shall-apply sep

ne

y ep y ole

. «described in “subparagraphs - ‘() and (2) ‘and: avait vith *respect-to

_each’ project-away fromthe: insured premises: Such ‘aggregate limit shall °

- “apply ‘Separately tothe bodily injury and property” damage described: ‘in’
: ‘subparagraph (3). .

-Sured,: includifig ‘any such property damage:for which liability is: -- oo
, it stich apera--

For the} ‘purpose of determining the limit of the’ Company’ s jab, all fe lo

bodily injury and property daiiage arising out of contindous-or repeated Bo

exposure to substantially the ‘same gerieral conditions shall be considered

-as atising out of one occurrence.

_ COVERAGE p PREMISES “MEDICAL: PAYMENTS:

” si Company will pay to’ or for-each persin who sustains bodily i injury eo
caliséd :by accident all. reasonable medical expertise incurred’ ‘Within “one 6
year from-thé date of ‘the acciderit an account-of such bodily injury,-pro-.

This isiivavice does ot tap:

+

vided Such bouily injury arises out of (a) a condition in the insured prem-..
‘ises or (b) apérations’ with respect to'which the-named insured is-afforded ©
"coverage for bodily i injury liability under this policy.

-Excliisions: -

QW “Arising out of “operations an ‘tr from premises : (other tha .

insured premises) owned by, rented to, or controlled by the
narhed insured;

. 42) atisifig out ' of i pen. maintenance, operation use,
tas _foading © or unloading oF”.

  

“rentad: ‘or loaried to: any inisufed,-or

7 “(ii) ‘any other. ‘automobile: or aircraft “operated sy person a

in the course of his employment by any insured; -

but this exclusion déeg tot apply : ‘to’ the- parkiag aa ‘an “atto- : - :
cmobile ofthe insured premises, “if such automabile ‘is mot .

owned by or rented or loaned to any instired; ~

(3) ‘arising out-of {(i) the ownership, ‘iainténance, “operation;. “use, ot
loading or unloading “of -any -mobile equipment . while: being 60s
“used in'any prearranged: ‘or organizéd: Facing, ‘Speed or demoli-
tion contést or ia-any stunting activity of in-practice or prepa: Mat le
ration for any such cofitest:or activity ‘or (ii) ‘the operation Or.

“use of any snowmobile or trailer. designed for-usé therewith;

“:(4) “arising out” -of ‘the. ownership, maintenance, Gperation, use, ao

loading or unloading of |

(i) any watercraft owned or operated by or rented or loaned
to any insured, or

(ii) any other watercraft operated by any person in the
course of his employment by any insured;

but this exclusion does -not apply to watercraft while ashore

on the insured premises; or

Page 2 of 3

 
serbian

 

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 26 of 41

(b)

(c)

,7
ae eae . ‘

(5) arising out of and in the course “ol ‘the transportation of mobile ~~
equipment by‘an’ automobile owned ‘oF ‘operated by: or rented oa

~ or loaned to any insured;
to bodily injury

(1) included within the ‘completed operations hazard of ‘the prod. :

ucts hazard;

(2) arising cut :of operatiotis performed for the ‘raed insured by
independent contractors other’ than (i) maintenance and re-
pair of the: insured ‘premises or ‘(ii) ‘structural alterations at
such premisés which do not-involve changing the size of or
moving buildings or other structures;

(3) resulting from the selling, serving or giving: of any alcoholic
beverage (i) in violation of any statute, ordinance or regula-

tion, (41) to a minor,’ (iii) to a .person. under the influence’ of -

alcohol or (iv) which causes .or contributes to the -intoxica-
tion of any person, if the named insured is a person of organi-
zation engaged in the business of manufacturing, distributing,
selling or serving alcobolic beverages’ or, if not so engaged, is
an owner or lessor of premises used for such purposes but
only part (i) of this exclusion (b) (3) applies when the famed
insured is such an owner or lessor;

(4) arising out of demolition operations performed by-or on behalf -

of insureds;
to bodily injury
(1) fo {he named insured, any partner thertit, any. tenant of “other

person regularly “residing onthe - instired premises’ of :any .

employee of the foregoing if the bodily injury arises “out of
and in the ¢ course of his employment therewith; -

(2) to any other tenant if the-bodily injury occurs ‘on that part of
the insured premises rented from the named instred or to

4

ae any employee ‘of ‘such. a tenarit. if the bodily injury: occurs on.

~ thes tenant's: part ‘of the instired premises: and ‘arises ° ‘out af oo
and i in the course ‘of his. employment: for the tenant; a

~ (3) -to any person while engaged in maintenance. and repair ofthe ..-

“insured ‘premises or alteration, demolition ‘or new construction’ ;
- - atstich premises; ot.

(4) to any person if any benefits for such bodily injury are siavable

gf required to be provided under any workmen's coripensation,
unemployment compensation or disability benefits law, or tinder
any similar law;

(5) to any person iprécticing, instructing or participating in any phys:
ical training, sport, athletic activity or contest;.”

“(d) to any :medical expense for services by the named insured, ‘iy em:
ployee thereof‘or any person or organization: under contract to. the o

-hamed insured to provide such services.

Vi. LIMITS OF LIABILITY—COVERAGE 0:
The limit: of liability: for Coverage D statéd in:the Declarations as appli-

“cable to-'each person” is the limit of the: Company’ $ liability for all medical

expense for bodily injury to any ore person.as the result of any oné acci-

_ Gent; but subject tothe above “provision ‘respecting “each: person", the”. :
f° total fiability of the Company urnidér Premises Medical: Payments Coverage oo
“> forall snedical expense: for‘ bodily :injury: te two or more-pérsons’as the —

result ‘of aiiy one accident shall ‘not-exceed the limit of liabitity stated in
the Declarations as applicable to “each accident’’.: :

.- When more than’ one: medical: “payinents: ‘coverage afforded by. ‘this soe
“policy applies to thé loss, the: Compaty shall not bé Viable for more than .
the‘amount of the highest applicable limit of tiabitity. .-
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 27 of 41

+

COMPREHENSIVE. GENERAL LIABILITY INSURANCE ENDORSEMENT

4

Form MLB- 202 :

In consideration of the payment of the: premium, ‘in raliance upon ithe statements in the Deciarations of the palicy of which this eridorsement i is 5 nade a pat a
and subject to all the terms of thisendorsement, the Company 2 agrees with the named ifsiiréd'as follows:

|, COVERAGE—BODILY INJURY AND PROPERTY DAMAGE LinBiLit

The Company ‘will pay on -behalf ‘of the insured all sums which the
insured ‘shall become fegally -obligated ‘to~pay- as.damages because of
bodily injury or property damage to which’ this insurance applies,. caused

by an occufrénce, and the Coinipany shail: have the: ‘fight and duty tode---".
mages ‘Dnaccount of such
bodily injury or property daitiage, ever :if any of the allegations ‘of thé ©.
-‘spit-are groundless;.false or fraudulént,-and’ may make such ‘investigation .

 

fend any suit against the insured ‘seeking

and’ settlement of any claim or suit as it deems expedient, but the-Com-
"pany “shall fot be obligated to pay any claim -or “judgment ‘or to defend
any suit after the applicable limit of -the Company's liability has been
exhausted by payment of judgments or settlements.

Exclusions
This insurance does not apply:

(a) to liability assumed by the insured under any contract or agreement
except an incidental ‘contract; but ‘this exclusion does not-apply to
a warranty of fitriéss or quality of the named -insured's products
or a warranty that work pérformed by or ‘on behalf of the named
insured will be done in a workmanlike manner;

(b) to bodily injury or property damage arising out of the ownership,
maintenance, operation, use, loading or unloading of

(1) any autoriobile or aircraft owned or aperated by or rented
or loaned to any insured, or

(2) any other automobile or aircraft operated by any person in
’ the course of his employment by any instired:

but this exclusion does not apply tothe parking of an automobile

on premises: owned by, rented to or-controlled by the named in- _
sured or the ways immediately adjoining, if ‘such automobile is not ~~

owned by of rented or loaned to any insured;

{c) to bodily injury or property damage arising ‘out of (2) the owner-
ship, maintenance, operation,. use, loading -or unloading of any

mobile equipment while being used in any prearranged ‘or organized

racing, speed or demolition.coftest or in any stunting activity or in
practice or preparation for any such~contest or activity or (2) the
operation or use of any snowmobile or trailer designed for use
therewith;

(d) 1o bodily injury or property damage arising out of and in the course
of the transportation of mobile equipment by an automobile owned
or operated by or rented or loaned to any insured;

(2) to bodily injury or property: damage arising out of the ownership,
maintenance, operation, use, loading or unloading of

(1) any watercraft owned of operated -by or rented or loaned ‘to
any insured, or

(2) any other watercraft operated by any person in the course of
his employment by any insured;

but this exclusion does nat apply to watercraft while ashore on
premises owned by, rented to or controlled by the named irisured;

(f) to bodily injury or property ‘damage arising ‘out of ‘the discharge,

dispersal, release or escape of smoke, vapors; soot, fumes, acids,

alkalis, toxic chemicals, liquids or gases, waste” matetials or other
irritants, contaminants or pollutants into or upon-land,-the aimo-
sphere or any water course or body of water; but this: exclusion
does not apply if such discharge, dispersal, release or escape is
sudden and accidental;

(g) to any obligation for which the insured or any carrier as his insurer
may be held liable under any workmen's compensation, unemploy-
ment compensation or disability benefits law, or under any similar
law;

(h) to bodily injury or property damage for which the insured or his
* indemnitee may be held liable

(1) as a pérson or ‘organization engaged in the business of manu-
facturing, Astiietnn selling | or serving alcoholic beverages,

or vo \

This Ensen must be aaced to bhi Endorsement MLB-20 when issued after the Paley is is written, cletes —

 

roles di A AAA pei . Paaclt ME

(m

(0)
-. Lment,"0r loss of use of thé:named ‘insured’s products or.work com: -

: pleted by or for-the named insuréd-or of any -property-of which such - 2
products or work formsa‘part,:if such ‘products, work or property ~~~

7 4,

. (2) if not so engaged,-as-an owner or lessor of premises used for

Such purposes, .

. if such liability is imposed -

(a) by, of -becatse of the violation ‘af, “any ‘statute; “ordinance
_ or fegilation pertaining to the salé, gift, distribution or
Use of any alcoholic ‘beverage; or

thy by feason-of ‘the ‘sellifig, sérving of giving ofa afy alcotiolic
_ beverage -to-aminior ‘or to-a person under the influence .
“of alcohol’ or which : causes or contribules to the intoxi-
cation of any person; ~

but sari (b) of this exclusion does not ‘apply with’ respect to liability ,

(i)

“of the insured or his indemnitee as an owner or lessor described

in (2) above;
to property damage fa

“QM property awhed or occtipied by or rented to the insured,
- 42): property used by the insured, or .
(3) ‘property in ‘thé caré, custody or control of the insured or as

()

ord

to which the insured is for any purpose exercising physical
control:

-but parts (2) and -(3) ‘of this exclusion’ donot apply with fespect ©.
‘to liability under a:written‘sidetrack agreement and part (3) of this ”
exclusion does “not” ‘apply ‘with’-respect to property damage father. 2
than. to -elevators) ‘arising. ‘gut of the use of elevators: af premises ~

owned by, rented to a controlled by the named insured; .

to bodily injury to: any: employee: col the insured: arising’ out at and

in the course of his employitient“by thé insured. or to any obligation

‘of the insured to’ indemnify another becatise of daifages arising out ae
2 Vof such injury; but this exclusion does not apply to lability assumed a
~ by thé insured under‘an ‘incidental contract;

“Ws.

  

to property damage - tw premises alienated by: tie’ namied © insured
arising ‘out of such premises or any part thereof

such products orany part of such products:

io loss” of usé :0f ‘tangible: properly which has nol been ahysical oS

injured or destroyed resulting from

(1) a delay in orlack-of performancé by or on behalf of the hain
insured of any contract or agreement, or

(2) the failure of the: ‘hairied insured’s products at work péifornied
by or on behalf of the named insured to meet the -level -of
performance, - -qualily, fitness . or durability warranted © or
. represented by the named insured;

 

but “this exclusion: does: nat apply. to ass -of use of other’ ‘agile oo
-property resilting fro i

 

he: sudden and -accidental ‘pliysical injury ~

 

. B -
_ to or destruction ‘of thié“named ‘insured’s products or work pérformed |”

by or on behalf of the-fiaméd insured after stich products or work ..- oo

- have been put to use y any person ‘or organization other than an

(ny

: insured; : . .
ito property asi 6 , work performed by ar on behalf af the named aaa

insured arising out-of the work-or-any. portion thereof,or out-of

~ materials, parts “or”. equipment furnished in ‘connection therewith:
‘to damages claimed :for’ “the: withdrawal, inspection, repair, replace-

are withdrawn fromthe market or from use because of any -known

(p) :

or suspected defect or deficiency therein;

to bodily injury or Groperty damage for which insurance is afforded
under

(1) the SMP Liability Insurance Coverage, or

(2) any Comprehensive Personal Liability Endorsement forming
a part of this policy

or for which jiisirance would have been afforded but for the exhaus-

_ tion of the limits of liability thereunder. rr

  
 

  

“Ed. £73) co

 

 

Dawa Tenf9. 220000
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 28 of 41
Ut. ~ LIMIT OF LIABILITY—COVERAGE C : Exclusion; Inspection and Audit; Cancellation; Subrogation; and subpara-

The limit of the Compaiy's liability with respect to each occurrence graph (2) of Policy Period, Territory.
under this endorsement is the amount stated in the Declarations as. ...Br1
applicable to poverage C af Section il of this: policy and Suck litiits apply ~ < applica
to the -insurance afforded -by this endorsément-in’ accordance with ‘the
terms of Provision IV, Limits of Liability,; of Section Me :

t.. OTHER PROVISIONS APPLICABLE TO THIS ENDORSEMENT = Ce Section I.

-A. The following provisiatis applicable to Sections | and 1 of the policy oe a :,
are applicable to this endorsement; War Risk afid Governmental Action : : ag,

 
    

A applicable only to Section I are
1S Insured; Supplen els

we : fi j Responsibility’ Laws’. Pains
-fnsiired’s ole in the Event of Occurrence; Claim: or Suit; Other Insur-

  
  

 

Form MLB-202 (Ed. 1-73) 7 Page 2 of 2

“ance; Action’ ‘feet the Company; | Nuclear Exclusion; arid” Defiaitions — . : ee
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 29 of 41

a
t-

GL 00 00
vEd. 01-73)

(For palicy issued by one company)
BLANK INDEMNITY COMPANY

A ‘surance campany herein caited the company)

 

In consideration of the payment of the premium. in reliance upon the statements in the declarations made a part hereof and subject to ail of the terms of this policy.
agrees with the named insured as toliows

(For policy issued by two companies)
BLANK INDEMNITY COMPANY

and
BLANK INSURANCE COMPANY

(Eacha msurance company. herein called the company}

 

In consideration of tne payment of the premium in reliance upon the statements in the deciarations made a part heréot and subyect to aif of the (erms of this Dolicy.
Severally agree wih tne named d insured as follows. provided the Blank Indemnity Company shall be the insurer with resoect to [ Part]
i = and no other and: ‘the ‘Blank’ Insurance Company shail: ‘be the vngurer with’ respect to [Party )

 

 

and no other

UUnsert or Grunt neve a Standard Coverage Part or Parts)
SUPPLEMENTARY PAYMENTS

The company will pay i addition to the applicable hmut of liability

(a) all expenses incurred by the company. all costs laxed against the im-
sured in any suit defended by (he company and ali imterest onthe entire
amount of any judgment therein which accrues after entry of the judgment

~~ and before the company has paid or tendered or deposited in court that
part of the judgment which does not exceed the limit of the company § ha
bility (hereon.

required of the immarad because of accident or trathe law niolation-ansing
out of the-use ot any vehicle to:wtich this ‘policy adghes, at to exceed
$250 per bail bond, but the Comidasiy stall have no ooligaton to apply for
or furnisn any such bonds: on

   

(c) expenses inguitre red tar hest aid to athers at the time ot an
accident. tor Desity inpiry to which this ‘policy applies:

   

 

(6) premiums on appeal bonds required in any such Suit. premuums on
bonds to release attachments in any Such suit for an amount nol in excess
of the applicable limit of tability of this policy. and the cost af bar bonds

(d) reasonable eipenses inutred by ihe ‘weured at the company: s request
im assisting the Company inthe investigation ‘or delénse‘ol any claim or

suit. including actual lass of earnings not to exceed $25 per day .

DEFINITIONS

When used 10 this policy (‘acluding endorsements forming a part hereot). ‘ ; uard" snciude: ink d pragecty damage |...

“autemebiie” means a iand motor véhiéle.. trailer Gr sémitrar ber jenigned: tor
travel on public roads (including any machinery of apparatus attactied there-
to). but does Not include mobile equipenent:

  
     
 
 
 

Sans fom prem he Ramned innared.“Opéra-
“badity injury” means bodily injury, sckness of disease sustained by any per. tons” anclude materials. parts or equipment: fiimsned m cannectian tt there:
son which occurs during ihe pabicy period, if f death Of ot

ing tneretrom..

 
   
  

tions performed for the’ named i
Cluded within the completed eperatians Y we vos

damage hazard. of (3) for which lability ts assumed by (he mtured under an te

mesdental contract. | # ‘otherwise complete, ‘Shall be deemed cooled.

GL 00 00 01 73

Page 3 of &

 
“he completed operations hazard does col -nciude bedsly injury 9 property
Gamage arising out ol

12! JOerations is connection wiih the fransoartatign af araperty umiass tne
dodily injury or property damage arses au! of a cand:t:on moran a venicle
strated by the loading Cr uelnaging thereat

1 the exrstence of (Gols uninstailed equipment or abandoned or unused
™materiais or

Ch operations tor which the classibcahon stated im the policy or in the
cOMpaNy § Mafual soecihes incruding completed operations |

“elevator” means any haisiing of icwering device to connect Hoors or land
"gs whether or notin service and ati apoliances thereo! including any Car.
piatform snatt horstway Slairway runway power equipment and machinery:
dul does no! include an aulomobilé servicing -norst or a nasst without a plat-
‘orm outside a building a without “mecnanical power ort nat attached lo
buriding wall” of a nod oF “material Hoist uséd in allefation constriction oF
demohtion operations. or an micliniéd enveyor us
oraperty or a dumowailer used exclusively tor carrying property dnd Naving a-
lampatiment hegnt not exceeding tour teat

{explosion hazard” includes property damage arising oul of blasting of
sroiosion The explosion hazard does nal inciude property damage (!) arising
qutat the explosion ot air or: Steam vesseis: DIpINg under pressure..prime mov:

  

   

    

gf tog within the’ <sinpleted ‘operations ‘Hadad o7 tne undergrot
damage hazard or. 4) lor whicn liadduily +s assumed aye the’ ns
incidental contract | * : :

“incidental contract” means any written |: iease ot premises. 12) easement
agreement. 2xcept in connection wih construction of demolition operations
on or adyacent to a ralroad 13) undertaxing [o indemnity a municipality

 

required by Municipal ordinance except in connection with work tor themu -

Mcidalsty (4) sidetrack agreement of (5) devatar maintenance agreement

“ansured” means any person or organization quaht ying as-an insured in the
Persons insured provis:on ot the applicatie insurarice Coverage The insur -

ance atorged appires separately lo'each insured against whom claim ss made |

OF Sut is brought except wilh respect to the limits of the company § habilify

“mobile equipment” means a land venicie (including arly machinery of appa -
ralus attached thereto) wheter or not seit oropetied if) aot subiect to.
motor venicle registrahion ori 2) maintarned lée use exclusively on premises”

owned by of rented to Ine named insured, INCIYGINg the ways immediately a
woming orf 3) designed tor use orincipatly of public roads. oft 41 designed or
masntained tor [he save Ourpose of atlording mobuity to equipment of the tol

‘owing types forming an integrat part of or permanently allacned to such -

veMuC:e Jower cranes snovels, loaders diggers'and drilis: concrete mixers

other than {ne Min im transit type graders scrapers. rollers and atherroad

lonstruchion or repair equipment arre-compressars: pumps and generatars:
ALIUSING [Praying weiding and Dusding cleaning equipment and geopiysical
erDlaralion ang well servicing equipment

“exclusively” ‘tor ‘cairying .

 

@dunderan

  

7 ftiadeat ny time: with respi
. damage occurs away trom premises Gwi

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 30 of 41

GL 00 00
Ed 95-73

“named insured” means [ne oerson of organization named in item | of tne
Ceciarations at 1hs policy

“named insured’s products” means woods Of products manufactured said
Tundled of aistduled py Ihe named. unsured ar: ‘Dy Others trading under nis
name including any containér {neréol (ather-thama’ vehicle). but mo
sured’s preducts” Shalt nat inetudea vending machine or ‘any properly other -- |.
than such Container: rented to or tocated tar use ‘of others but nat: it sald.

 

 

“occurrence’ means an xcident incl id
to conditions. winch resulls in’ ‘bodily aiery é
pected nor intended from'the'siandpeint of the wesured;

  

“policy territory” means

 

ity injury or peocerty

“sodaenaga does not occur in the course of travel of transpértalion 10 of trom

ahy other country ‘state or nation. or:

(3) anywhere in the world with respect to damages because of bedily mjury
OF property damage arising out ot a product which was said for use or con
a surnption within ‘the. lerritory des vd

 
  
 
 

 

and attrr pnysical possessiori ‘of such products nas been reliiquished to
others.

“property damage" means (1) physical inyury ta or destruction of tangible
property which: OeCUrS

jring the policy period. s:nctuding: the loss ot ‘use
thefetrom: or (2) toss:ot use of tangible property -
ally. injured: or Gestfoyed ‘provided SUCH loss.of use

 

sons Razard. of (3) tor which ability is assumed -
by the secured under an mcadantal contrac | «

_CORDITIORS

1. Premium. All premiums tot" thes: policy shalt ‘be computed in accirdarice Ja Then
tmiums and: ‘minimum :

 

wilh [he company § cales. ra
oremiums applicable to the insurance alt orded herein

Premium designated tn ins: policy as~ advance’ premium. isa ‘deposit

premium only which snail be credited lo the amount Of the earned ‘premium ~
due at (he end of the policy period At the close of each period (oF part thereof

 

it tne total earned oremium tor the poncy period 1s jess that’ tne peemium
previously paid, [he company snail retusa to the nacned msared ine unearned
Portion aid by the named insured.

GL 00 00 01 73

ail: sina records: of such infomation as is necessary

 

| “Operations are saie or hesathlul. or are in Compliance with any law. rue or reg:

ulation

Page 4 of 6

  
   
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 31 of 41

   

 

    

  
  

 

   

GL 00 00
(Ed. 01-73)
Fhe Lamsgny May ara “ean aus te named insureds a0ks gos recs+as amount ot the toss 1s pard and with respect to any amount of loss nat 50
~, at any i.e Juring Ihe polcy Jee 30 ars astensians (neregt aeg wetnin inves Dard the ramanning snsurers then continue to contribute equal shares of the
years alter the hoai lermnatian of thi" zy as tar as [Mey retate £9 te sud _  femaining aiaunt of the toss until each such sisurer nas paid *s inemit sa
ac! Matter ot (ms imgyranice full or the tuli amount of the loss is pard
3. Financial Resporsibelity Laws. When this policy is certled as groo! ott (1 Contribution by Linets. AR ary ‘of such other rsurance does: not provide :
Hanciat rescens. city tor the luture-under the provisions of any Motor venicie for contribution by equal shares. the com ‘shall ot be lanletor a —
‘manciat responsiDilily saw such insurance ag is affarded by [hs poncy tor greater proportion of Such (oSs (han the applicable lit ot hability unger
bodily injury uadiity ar tor property damage babtlity shall comply wit the this policy lor Such toss bears to the total applicable limit ot Hiabaity at al
Cravisions of such law Jo ie extent of the coverage and limits of tiadilsty valid and coltectibig insurance against such loss.
required By Such aw ‘ne insured agrees te comourse [hé company lor an
payment made bv tne company noe + would nol have bean ‘bl gatea te 7. Subrogrison. Inthe ever of any payment'undes his policy: the covrgiany :
make under ihe terms ot {h-5 sci 7» ercec! tar Ime agreement containeg in this shall be subrogated to all the ingared's rights ate very theretor aginst any
garagrapn PETSON OF aFganization and the ‘ieisured snail ex deliver instruments —
. and papers and do whatever eisé 1 necessary. to seciire: “such: nghts ‘The m-
4. Insured’s Duties in the Event of Occurrence. Claim or Suit sured shail do noinirig after loss to prejudice such rights.”
tay inthe event ot an occurrence written notice containing particulars sul 8. Changes:
“Notice (6 any agent or knowied posse
scrent 19 identity the insured and also reasonably obtainable intormatian . any other Y és : te ze
with respect to the time place afd tifcumistances tnereat'and the names -°: policy.or ‘ant unde

 

“DMicy.-nor Shall the termsof this policy be warved or changed: eicepl by en:
dorsement issued to form a part‘ot Ehis policy | ‘signed by

and addresses ot thevajurad and of avaiiabie witnesses: Shall be grven by ar |
foe the insured 1a (he company or any al sts authorized agents as soon as

 

 

      
 
 
 
 

 

orachicapie

DI Clam ig mage ar suit § Otouan! against (he insured, the insured snail ihere insert titles of authorized company otteials or representatives).
immediately tarward to. ine company every demand notice Summons ar... Provided. however: cttanges may be: mage inne written portion af the deciara..
other process received Dy-him or ms regresentalve : ae vee wos tons by :

 
 
 

 

ere insert tities Ot authored: compan representative ann

 
 

2 The eetsuied small operate wih 182 comgaty and;
“aquest ars A mawng settiements nthe conduct of J
sng any fight ol coMtr-outian ar saemnity against any Delson or deganua: |
hon who may De vabie !o [he insured Because at injury “or damage wiltr
eespect fc wnicn insurance 1$ aForded under ths policy and tne insured
shail atleng earings and treats and assist 1 Securing and giving evidence

an'the samba so

 

/ inated by su

 

there vnsert “hies a authorized company representatives) i '

ang oolaning ine altengance ot witnesses The insured snail not except at 9. Assignment. Assignment ¢ of interest’ under this policy shall nat bind the
SiS Qwh CIS! voiuflatity Make amy gayment assume any odigation ar company until its: unsent 1s endorsed hereon, W. ‘however, the 'sisened iasured
Acul any expense atner [Nan far 2st aid to others at tne time ot accident shall ave such insufafic

5. Action Agasnst Company No act-an snail ne against (he company uniess. named insured’ |

‘ aS a Conoitan graceqent inerata {tere nail nave Oeen ty compliance wil all aching withift the seo .
ating terms at ins gaudy aor une tre amewal ot ine insured’s otieatton "9 erty of the named insured. fo the _ rSon having praget temporary custody
Day Stati Mave Ceen "nany determined edtner cy -udgment against ihe insured thereot as intsured: But Ghly until the appointment and quaiitication ot Ine
alter aciua: (tat of Dy wttten agreement ct (ne imsured the claimant and tne legal regresentative
comoary 10, Three Year Policy. If this policy 1s issued far’ a period of three yéars any
Any person ar organization ar ine regat representative Inereot who has secured lienut of the company's hability stated in this policy as “aggregate shail apply © ~
such judgement o¢ written agreement snan thereatter o¢@ entitled to recover separately | t0 each: consecitive annual period thereof

under [MS Dolicy to the extent Of Ine nsurance aMorded by thts poucy No oer
SOG Of Irganizatran snali Nave any gat unger ths Policy ta join Ine company
aS a Darty to any action against the insured {6 determine the insured’s: fabinty
7a shart ime camcany de -mgieaded Dy he insured of his legal representative
Sanaruatce or asorvency ot the insured of of te insared’s estate shall not |
“auave 8 CoMeany oF any OFS JOrgatons Nereunder

 
 
 
 
 
 
 
  
 
 
 
 
 
 
   

& Other Insurance. The insurance attorded ty thes policy. i$ orimary insu
ance except when stated to agciy im excess Of oF contig of | i
Jt other msurance When this nsufance ts orimary and (ne iftsured has cther
“surance wiih ss stated lO De applicable to the loss an an excess of contin-
gerroases the amount at ine company 5 lability under this Hs policy shall not be
reduces dy {ne enstence at. such .

Aihen roth this ASU
basis whether grimary
ander ims paticy tor a g
applicaore contribution Drowisign oeiow

‘a: Contributor by Equal Shares. tf all of such ‘other vad and collectible
MSurance Orowdes tor contridulran Dy equal shares. {he company snait not ~
de hable tora greater proportion of sucn loss (Nan would Oe payables! eacn
suren comtrBules am ecuai snare until the snare of each insurer equals Ht ages

{he towes! apoicadie tml at habuity under any one poircy or the tut and the company o¢ aity of its agerits relating to this insurance.

GL 00 00 01 73 Page Sof 6
Case 17-12870 9 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16: 32:04 Exhibit ‘10 Page < 32 of 41,

Bu stabriatrellicassipalethtthaials shen

A Leteshsbadl

A arti oan senna el

 

od wate Ika ds ai

 

Ararettendiee teal,

6

CEL-2
2/1/66

[{Pare.

j

 

O1l 3523

}

COMPREHENSIVE GENERAL LIABILITY INSURANCE

1, COVERAGE A-——BODILY INJURY LIABILITY
COVERAGE B—PROPERTY DAMAGE LIASILITY

Tre company will pay on behalf of ‘the Insured ell sums
which the insured jp becorre Jegally obligated to pay as
darnapes becsuse of

[Coverage]! A. bedily Injury or
_ [overage]? 4. property damage

 

‘t t an ¥ .
sunt aa est the insured sliced ee ee: On account of such

bodily injury or property damzge, even if any of the sllega-
tars c! ine suit are groundless, false or fraudulent, and may
mace sth investigation and settlement of any claim or suit
as it Cees exoedient, bur the company sh Wet | be obli-

     
     

the compa

 

Exclusiews
Tris -finsiirance]? does rot! t abely [unde Pact

 

Gr ascrement except.an incidental contract: but this
exclusion does not capply .to-a wartanty-of fitness’ of
qatity cf the named insdred's products or a “warranty
treat work performed by or on behalf of the named ine
sured will be done m a workmanlike manner;

- Ob) to bodily injury or property damage ariiing out ot the

cw-arsnia, maintenance, operation, use, loading or un-

loaaing of

CF) any automobile of aircraft owned or operated by
oe rented or loaned to the aamed insured, or

{2+ amy other automobile or aircraft operated by any
carson in the course of his employment by the
named insured;

but this exclusion does not. apply to the parking of an

sutomobite On premises cwred by,. rented ta'or cons |

trs ad by the named ingurad or thé ways immediately
ajunirg, if such automobile is not owned by or rented
or cated to the named insered:

fc) to bedily injury or praperty damage arising out af and.

in tne course of the transportaticn-cf mebile equipment
bry an automebile owned of operated by or r rented or
loaned to the! named iniured: : . .

Id) ta bodily injury o¢ Property “damage arising:
ownership, maintensnte, operation, vie, Isading af une
keac +g of any watercraft, if the ‘bedily injury oF prape
erty damage occurs away from: premises owned on

rences. to or controlled by th. are

   
      

ey: .

{al to Labilicy assumed. ‘Gy’ ‘the insured under any contract :

th

a ‘OF the jability has been,
exhaus? oe by payment of iudgments or settlements wee,

i

ip

tk)

w

te) to bodily iapery Or preperty damage du to war, ‘wheikine _

er mor coclared, ervil-war, insurrection, rebellion or

tevc’at.cn cr to any act of condition incident to any of

the foregoing, with respect to

{1) liability assumed by the Jasered under on inale
dental contract, or

12) exzenses for first sid under the Supplementary
Payments provision;

(Ff) te bodily injury or property damage for which the ine
sured or his indemmtee may be held lable, as a person

 

  
   
 
 
 

oF organization: ‘engaged in the business of manufactur-
ing, Giétributing,: Salling ‘or serving alcohelic: beverizes
OF at ai Gwnet or lessor of pram 5 uted for Rach OUr-
poses, by reason St. the selling, garving or giving of any
alcoholic bevel

 

(1) in viola Hon of any itatuis, ordinance or caption, .

(2) toa minor, .
(3) tos person under the infludrece of alcohol, or
(4) which causes oF contributes to the intoxication of
any parson; a Le . .
to any ‘obligation for’ which the’ tnnwred é Or aniy carrier’ as
1s ‘ingurer may be held lisbla. under any "6

compensation, unemployment compensation or cusoil
ity benefits law, or under any sirnilar law;

to bodily iajury to any: apt i
rid in the ¢ 4

   

 

sured Of at to which ithe ing
axerci ing physical control;

 

   

waters) “arising out oF aleve pre
owned d by. renred to'or’ controlled by the ‘named insired ;
| sea alicnated by {ha -sismad

‘insured arising out “l such pretnises or any part theveo!;

o bedily injury: or. property ‘damag
falure of the named inturcd's: 1
pleted ‘by or ‘for thei
function OF serve:

 
  
   
  
 

mustake Or defician=y
specifications: vadwers
tinag ‘wiateral’ or’ e printed instnicticns prepared cr den

 

veloped | by “ary fasured? but’. this exclusion “aces snot:
acply to. bedily injury or property damage ‘resulting

from _ipe active maltuniriening of such: “products” or

 

th Or Shy part Of such. prod.

 
  

  

tured oe of ‘any property of which tich préwucts “or
work form apart, if such. products, work [or prooerty

. ate withdrawn from the market or: from use because ‘of

any -knewnh ‘or sapected defect ‘or: © deficiency ‘therein;

     

(2) the cellapia hagard
identified ia ‘this policy by a Dassifiest
which includes the symbol ‘ ‘e", im cote

‘ses.

‘ resulting frat the

te the named ‘iaured'y, products :

ion with. cperalions.

020366

TORN cm corr ceme sae we me monet a EN RR NE | REA ®t RII TS TC OO FEN NN I Ee ie IG a ne
. * - y - om -
6 |

  
 

(3) the underground preperty damage hazard in con-
nection .with operations identified: in: this policy
by @ classification code number which includes the

symbat “'y".] 8

 
   
   

, bei nen ‘Sustain
persons ef the result:of : :

   
  
   
    

{l. PERSONS INSURED

Each of the following is an meused under this Cirmurance]}?
to the extent set forth below:

(a) if the named insured Is: ‘designa J
as an individual, the périon:
with respect to” the conduct’ of.a

is the sole prop jetor’..-

   

 

 
  
 
    

(b)

  

: Or. OF t as the resale of any one eee:
cuizrence shall Hot exceed the limit cf preperty damage bas

 
 

dated in thé declétaiions

tc) if the named insured is: desigri bility stated ‘in the [(declarations]* a: applicable to “each
as other than an individual, partnershio-or jont ven- occurrence”.
ture, the organisation 2 designated and ary executive

  
   

off

td) |

{e)

     

motice upon » public highway, “of mobile equipment
registe-ed under any motor vehicle: ‘registration law,”

 

cluding: pret
which haditite ix assumed Under any

 

 

   
 
 
 
 
 
 
  
  

(i) an employee of the named insured while operat~ . persed tract? relating to such’ op~
premises: or
ing any such cquipment in the courte af his em- erations, but: excluding vere damage included in
ployment, and . subparagraph (2)
(ii] any other person while operating with:the permis- (2) alt 3 ,

sion of the.named “insured any sich pment
registered in the: urrie- OF the: named. ‘
any person’ or orgénization Jegatly: respansib it
such operation; but only if there is:no cther-valid |
and collectible insurance available; either ona
primary or excesé basis, . to such person oe
Organization:

  
 

provided that no person or organization “shall be an
insured under this ‘paragraph fed with fepet tos.

 
 
  
 
 
 
 

hy prers.
invelve chang Ag the size or
. ther sructures; o

 

(2) property damage ta property ity owriéd by, cterited to, :
in charge of or occupied by the asmed inuted or
the employer of any person deseribad in subpar~
graph (i),

This insurance does net apply, te bo
damage arising ‘out of. the: |

   

 

which is net. designated in this | ‘policy asa: ‘named amered.

   

oon he! permosa. of détanmining the
{'. LIMITS OF LIASKITY limit of the company's labile all bedily lajury and prep-
- erry damage atisi i repeated expoture

    
  

  

     
   

Coverage & bodily injury iat cuete ] applies ily : injeey’ or , preps
the (dectarations]* as -apolicable 10 “eésch person” i the x } “which octurs daring the policy period within the
limit of the company's Wability for ot damages because of = pala Pervitery,

 

020867

SO GS SS EE Tk Fea I RO Sores rae er

 

 

 

a rn or eee we ee ge er Tr. rw ee

 
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 34 of 41

GL 00 02
(Ed. 01-73)

[Parti
COMPREHENSIVE GENERAL LIABILITY INSURANCE

|. COVERAGE A—BODILY INJURY LIABILITY (1) as a person or organization engaged in {he business of manufac-
COVERAGE B—-PROPERTY DAMAGE LIABILITY uring. distributing, selling or serving alcoholic beverages, or
: . (2) if not so engaged. as an Gwher or lessor of premises used for such
The company wil pay on behalf of the insured all sums which the insured shall purposes,
become legally obligated-to pay as damages because of it such liability is imposed

| Coverage] ! A. bodily injury or (1) by. of because of the violation of, any statute, ordinance or regula-
|Loverage}!8. property damage tion pertaining to the sale, gift. distribution or use of any alcoholic

to which this | insurance] ? applies, caused by an occurrence, and the company beverage. or a
shall have the right and duty to defend any suit against the insured seeking (11) by reason of the selling, sefving or giving of any ‘alcoholic bever. .
damages on account of such bodily injury or property damage, even if any of age to a minor or to a person under the influence of alcohol or which *
the allegations of the suit are groundless, falsé or. fraudulent. arid may make causes or contributes to the intoxication of any person; .
such investigation arid séttlement of any:claim of suit as it deems expedient. - . tr Ci)-of t j ral apply’ with. respect. ‘to: liability
but the company shall ‘not be obligated to'pay any claim or judgment oF to af the inisiired ‘oF his iridemilee' as an‘ owner oF lessor described in

    

 

defend any suit after the applicable limit of the company’s liability has been (2) above:

exhausted by payment of judgments or settlements. (i) to any obligation for which the insured or any carrier as his insurer may
Exclusions be held liable under any workmen's compensation. ita com-
This {instiraitce) * does not apply [under Part —-_] |: pensation oF ais ifitw benefits an

 

- (a) to” liability assumed by the insted under any contract or agra i

cept an Incidental contiact; but this excllision does not apply tod warfanly = .
_of fitness: or quality of {he named insured’s. products ora warranty thal --~°
work performed by or on behalf of the riamied insiiréd will be donein a

workmantike manner;

(b) to bodily injury or property damage arising out of the ownership, main-
tenance. operation, use, loading or unloading of

(1) any automobile or aircraft owned of operated by or rented or loaned
to any insured, or

(2) any other automobile or aircraft operated by any person tn the
course of his employment by any insured;

but this exclusion does not apply to the parking of an automobile on
premises owned by, rented to or controlled by the named insured or
the ways immediately adjoining, if such ‘automobile is not owned by
or rented or loaned to arly insured; °

(c) to bodily injury or property damage arising out of (1) the ownership.
maintenance, operation, use, loading or unloading of any mobile equip-
ment while being used in any prearranged or organized racing, spéed or
demolition contest or in any stunting activity of in practice or preparation
for any such contest or activity or (2) the operation or use of any snow-
mobile ar trailer designed for use therewith:

(d) to bodily injury or property dattiage: arising out of and in the course of the
transportation of mobilé-equipment-by an automobile owned or operated
by or rented or loaned to any insured;

(e) to bodily injury or property damage arising out of the ownership. main-
tenance. operation, use. loading ar unloading of

_(1) any watercraft owned or: operated ‘by Gr rented or loaned. to any ins - a

sured, of

(2) any other watercratt operated by any person in the course of his -

employment by any insured;

but this exclusion does not apply to watercraft while ashore on premises
owned by, rented to or controlled by the named insured:

({) to bodily injury or property damage arising out of the discharge, disper-
sal, release or escape af smoke, vapors. soot, fumes, acids. alkalis. toxic
chemicals, liquids or gasés, waste materials or other irritants, con-
taminants of pollutants into or upon land. the atmosphere or any water
course or body of water: but this exclusion does not apply if such
discharge, dispersal, release or escape is sudden and accidental:

(g) to bodily injury or property damage due lo war, whether or not declared,
civil war, insurrection, rebellion or revolution or to any act or condition in-
cident to any of the foregoing, with respect to

(1) liability assumed by the insured under an incidental contract, or
(2) expenses for first aid under the Supplementary Payments provision;

(h) to bedily injury or property damage for which the insured or his indem-
nitee may be hetd liable

GL 00 02 01 73

Course Of his “employ ant by thé insured OF to any ablation if the insdréd
> Agindemnity another because of da his
~: exclusion daes: not. apply to" ‘ability assumed by, the'instired under an in-

”. jdefital contract: .

~ (k) to property damage io”

 
 
 
  

  

y employe

 

§ arising out of such injury

 

(1) property owned or occupied by or rented to the insured,
(2) property used by the insured, or

{3) property i in the care, custody or contro! of the insured or as to which
the insured is for any Purpose exercising physical control:
but parts (2)arid (3) of this exclision do not apply with respect to liabil-
ity under a written’ sidetrack agreement and part (3) of this exclusion . .
does nat apply with respect to property damage (other than to elevatars)
arising out of the use of an eélevator‘at premises owned by. rented toor
controlled by the named insured;
(I) to property damage to premises aliénated by the named insuted arising
out of such premises of any part thereof:

(m) to loss of use of tangible property which has not beer physically i in-
jured or destroyed resulting from:

(1) a delay in or lack of performance by or on behalf (of the named in-
sured of any contract or agreement, or Le

 
   
 
  

 
  
    

to: meet the ievel of a vetorman aal-
iy. fitness or durability waite of represented by the naihed insured:

but this exclusion ‘does:not apply to loss-of use of other tangible
property resulting from the-sudden and accidental physical injury
to or destruction red pers
- formed by-or of
or work have bee
"than an insured; ‘
(a} to property damage to the named inured 5 products arising out’ of Such
products or any: “part of such products: *

(0) to property damage ta work performed by or of behall of the named in-
sured arising out of the work or any portion thereof, or out of materials,
parts or equipment furnished in connection therewith:

(p). fo o damages claimed: tor the withdrawal Jspection, -fepair.. Seplace-

ie
ut. to use bj any person or organization other

 

form‘a part; if Such products: ak or r Sopétty are Wilhdrawn from the. ~ °

market or from use because of any known or suspected defect or deficieficy
therein;

[(q) to property damage included within:

(1) the explosion hazard in connéclion with operations identified in this
policy bya classification code number which includes the symbol “x”,

(2) the collapse hazard in connection with operations identified in this
policy by a classification code number which includes the symbol “c’”.

Page 2of 4
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 35 of 41

(3) the underground property damage hazard in connection with opera-
trons identified in this policy by a classification code number which
includes the symbol “u".] °

Il. PERSONS INSURED

Each of the following is an insured under this [insurance] - to the extent set
forth below:

(a) it the named insured is designated in the declarations as an individual,
the person so designatéd but only wilh respect to the ‘coriduct ofa business
of which he’ tS ‘the Sole ‘proprietor.’and the spouse of the named insured
with respect tothe conduct of such’a business:

{b) if the named insured is designated in the declarations as 4 partnership

or joint venture; the partnership Or joint veriture so designated and any
partner of member thereof bul only with respect to his liability @ as such:

(c) if the famed insured i is desigfated i in the declara tions. as other thanan ~~.
individual. partnership oF "joint venture, the organization so designated and‘...

any executive officer, director or stockholder thereof while acting within
the scope of his duties as such:

(d) any person (other than an employee of the named insured) or organiza-
tio while acting as real estate manager for the named insured; ang _

te) with respect: to the: Operation: for.the purpose of

   

registration law,

(i) an employee of the named insured ‘while operating’ any ‘uch’ equip- ey

ment in the course of his employment; and :

(it) any other person while operating with the permission’ ‘of the riamed
insured any such equipment registered in the name of the’named ‘in-
sured and any person or organization legally responsible for such Spera-
tion, but only if there 1s no other valid and collectible insurance availa-
ble, either on a primary or excess basis,'to such person or organization:

provided that no person or organization shall be an insured under this
paragraph (e) with respect to:

(1) bodily injury to any fellow employee of such person injured in the
course of his employment. or

(2) property damage to property owned by, rented to. in charge of or oc-
cupied by the named insured or the employer of any person described in
subparagraph (11).

This insurance does not apply to bodily injury or property damage arising oul
of the conduct of any partnership or joint venture of which the insured is
a partner of member and which is not designated in this is policy as a named
insured.

Hil. LIMITS OF LIABILITY

Regardless of the number of (1) insureds under this policy. (2) persons or or-

ganizations who sustain bodily injury or property damage,-or (3) claims made
or suits brought on account of bodily injury or property damage, the com-

pany’s liabihty [under Part _____] 1s limited as follows:

GL 00 02 01 73

.. Ud), all property damage s eanlauors out af. premises or operations rated ona
vs oe até

comotion upon at
public: highway, of mobilé equipment registered: under any motor vehicle °

 

GL 00 02
(Ed. 01-73)

Coverage A—The total liability of the company for all damages, including

damages {or care and loss-of services. because of bodily injury sustained by

one or more Persons as the result of any ore Gccurrence:shall riot éxceed the

limit of bodily i injury liabihty Stated in the [declarations] as applicable to
“each occurrence.

Subject: to the above provision respecting ‘ “each dcciirrence’’, the total liabil-
ity" of the: “company for all damages because ‘of ( Lyall bodily i injury inclided
th completed ee hazard and (2) ‘all bodily. injury included .

 
  

 

Subject to. the above vision fespécting “each occurience’, “the total fiabil: me
; -all' damages because of all property damage to-which -
this coVerage applies and déscribed ia any of the rumbered subparagraphs
below shall not exceed ’the limit of property damage liability stated in the
[declarations] 4 as “aggregate”:

 

   

: subparagraph (1 below: °

: (2) ail property’ damage arising out of and occurring in the c course of opera- .
"tions pertormed tor the fidmed insured by indéperdent contractors avid ©
~geriéral Supervision. thereof “by the named insured, including any such
property dariage for which liability is assumed under any incidental con-
{ract ‘relating to stich‘ dperations, but this subparagraph’ (2) does not
include: property damage arising out of maintenance or repairs at premises
owned by orvented to the naitied insured or structital allerations-at such
‘premises:which do not involve changing: the size of dr moving buildings or
other structures; .

(3) all property damage included within, the products hacard and -all prop-

Such ‘aggregate fimit shall apply separately to the property damage ‘described
in subparagraphs (1):(2) and (3) above. and under subpafagraphs (1) and
(2); separately with respect :to-each project away from premises owned by or
rented to the named insured.

Coverages A-and 8— For the’ purpose: Of delersuning the limit of the com-
pany’s diability, ail bodily i injury and property damage’ 4rising out of contin:
uous oF repeated exposure to substantially the same general conditions shall
be considered as arising out of one occurrefice.

~ POLICY TERRITORY

this {insurance} ’ applies anly to bodily injury or property damage which
occurs within the policy territory.

Page 3 of 4

  
  
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 36 of 41

GA-2
2/1/66

(Fer policy issued by one compeny)

BLANK INDEMNITY COMPANY

(AL______._______ Insurance company, harein called the compsny)
In consideration of tha payment of the premium, in rellance upon the statemeritz in the declarations made a part hereof sand
subject to ail of the terms of this policy, agrees with the named laeured as follows:

(For policy issued by two compenies)

BLANK: INDEMNITY COMPANY
and
BLANK. INSURANCE COMPANY

   
   

  

(Bach a a - : rs urance company, harsin cilled the company)

 

In consideration of the: payme r of the pi ales : errant in ‘the declarations. made a part hereot ard.
subject’ to-all of the terms’ of this: poli severally. agree: wit ‘tamed lnsared as follows, provided: the Blank: An arr
Company ‘shall be the Insurer with ‘respect to [Part]1— :

ind no other and the Blank Insurance Compeny shall be the i ingurer with respact to {Part]*_____»ng no D other:

 

(Insert or print here a Standard Coverage Part or Parts)

SUPPLEMENTARY PAYMENTS

  
  
  

  

The company will pay, in addition to the applicable limit quired of the insured because of accident or traffic: lew

of liability: ation arising out of the use of wry vehicle to which

(a) all expenses incurred by the company, all costs taxed mall have no & Ene pe
against the lesered.in any sult defended by tha com= nicda for or
pany and all interest on the enti 8 arnount of any judg- Lee, “
ment therein which accrues afte oie curred by: or first aid...
and before the F paid : ne of an acck y lnjucy to
ited in court. that part of the Judg which ; ‘epelless as
exceed the limit of the company's Tabilty thereon: : os the’ —

(b} pramiums on appeal boride ‘required ie. any “such suit, chiding sctull ‘or salary
premiums on bonds.to relasse attachments @i any such Ret I ae a): $25 per
suit for an amount not try ‘oases of the applicable limit... day beGautie: of his attevidarice at hesrings: or trialg at |
of Ilability. of ‘this policy, Sed the cost of bail bonds re oe -gbedy nequasg 5 ere ew

When used in this policy (Including endorsements form+ —
ing a part hereof):

“automobtie” means a land motor vehicle, trailer or semi- eal
trailer designed. for. travel -on- public - ‘roads ‘ineluding. any 6 lng’
machinery of apparatus attached thareto) ; but does not in-
clude mobile squipasent;

“bodily lafery” means bodily Injury, sickness or disease
sustained by any person;

{collapses haxard™ Includes ‘ jstructural preeeny, parti |
as defined herein and peaperty demas any
at any time resulting therefrom.‘ foetus
age” mearis the collapse of or structural injury to any b

ing or structure due to (1) grading of: avating,;
Lorowine, filling, back-filling, Sunnelling, ple “ani. cof.

  
 
  
   
 
 
 
GA-+
2/1/66

to the named Insured. “Operations” Include materials, parts
equipmerit furnished In connection therewith. Operations

shall be deemed completed at the earliest of the following |

times:

(1) when all operations to be parftrad by or on behalf of
pletaa wes aered under the contract have been com-
ple

(2) when all ‘operations to ba performed by oF on bahalf of
thé named Insured at. the site: of the ‘Operations: have
been completed,’ ‘or |

or damage arises:

   
    

Operations which |
nance work; or correct reps
any defect of deficiency, but which ‘are otherwise complete,
shall be deemed completed.

    
  
  
  

injury ¢ or. property da jamage arising out. of.

(b) the existence of ‘tools, Uniristalied equipmerit' ‘or  aban- oo oe

doned or unuséd materials, or

{ce} operations for which ‘the. classification ‘stated in”
policy or in the company's manual specifies ee
ing completed operations’’;

“damages” includes. damages for death and for care sand
loss of services resulting from bodily Injury and. = for
loss of usa of property : resulting from property damage;

“elevator” mearis any hoisting: oF lowering =
nect floors or landiriga, “whether
appliances: thereof including ‘any ‘cal

  
  

 

   

 

 

way, stairway, runway, power equ: pment and. d machinery; but an 3

does not’ inchide an’ sutémobile ‘sarvicing :
without a. platform: outside: a: building if without rrechanical
power or if not attached.to ‘building walls, ¢ c

 

   

rial hoist used in alteration, construction or derhalition Opera~ :

tions, or ‘an inclined conveyor used exclusively’ for: ieryirig
property or s dumbwaiter tised exclusively for carrying prop-
erty and having a compartmerit height not exceeding four
eet;

dia edici . 4)" 4 for‘us
; publ rode, or 4 4S se rae retan

(3) when the portion af tha work. out ot which the inlury pg spe

oUt eve Soe

The completed gperations hazard does not include > bey — arr

‘ay ie 5

ca tocon.
net In service, . and ae

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 37 of 41

suit is brought, except teh respect to the limita of the com-
pany’é Tiabiity — "

  
  
     

or (2) Tuainteined fun e
or- rented to the is

in Item of tha declarations oF ts palcys

iat fondled ce distributed by the named

 

. occurrence” iain « aeeldenty “inhiing injuriet’ exe
hich Cutis, curing the policy period

nor. in-

 

 

_. a bodily. Mies) or pretaty Gases Hare ona
_ product ‘which was paid | i Or consumption within -
fi paragraph (1) “above; (pro- .

 

. tory.
_Nided tha origh a it Por
“thin such renitoryn Fh comeges is brought

 
 
 
 

“gxplosion hazard” includes damage ariting out ___ With respect thereto, but only
C The pic bi 7. ch damage cecurs

of blasting or “axplosion.-

inciude’ propetty, damage (VTE oes

of air ce steam vessels; piping under: }

machinery 6¢ power tranamitting equi

of operations performed:

pendent contractors, or (3) - Included within ‘the ‘completed
or the. property. disasge.

  

“ineldantal contract” meana a
premises, (2). easement agree
with construction :or'" <

to a railroad, (3): vnderaking to "adernity municipality

required by: municipal ordinance, except in connection: wit
work for the tmunicipality, .(4) . sidetrack agreement, ot (5)
elevator maintenance agreement;

for the: fe named. "ecured os inde- tangi

  
 
 
 
 
      
   
  

“Insured” means any person or organization qualifying: a. 4 — aise

an insured In the “Parson insured” provision of the appli-' | og

cable Insurance coverage, The insuratce afforded applies
separately | to each lasared against whom claim is rade or

 

CONDITIONS

1. Premiem All premiums for this policy shall be com-
puted in accordance with the company’s rules,

rates, rating plans, premiums and minimum premiuens apgil-
cable to the insuranca a

2.
&
z
f
:
§
333
z
a
4
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 38 of 41

nating with the. ) designated In the

declarations a

 
 
   
    
 
 

earnad premium ‘for the icy: peri

miuni' previously paid,” ey Perea tatum to the named

insured : ithe: unearned ‘portion. eee by the: ‘aamed

policy period and at such times: during the policy period a

the company may direct.

2. Inspection and Audit - The. coriipary stall be. permitted en
. “but not oblig ‘the

the: ‘compsny’ a at Spec ao
thereat nor any report j
ing, ori: behalf of or: ers “he benefit of the named: insu
or others, to detetmine or warrant that such ‘property or
operations are safe.

The company may examine and audit the samed inzured's
books. and. records at.any. time: duiri <

 

  

3, Financlal Responeibliity Lawes When i
responsibility for- the future: Under. ‘the

   

 

“of ‘any

aio .
motor vehicle financial’ Tésponsibility law; such’. insurance a
_ is afforded by this policy for bedity injui biti

 
  
  

property damage Jiability shal! Ser
such law to the extent of the 4
required by such law: The insured agrees:

company for any payment made’ byt the company. wh
would ‘not -have ‘bean’ ‘obligated © to make under the terms
of this ‘policy except for the
paragraph.

4. Insured’s Dutios in the Event of Occurrence, Claim or Suit

(a) In the event cf an’ occurredcs, ‘written: ‘notice contain-
ing particulars sufficient ‘to ldertify” the Inewred and
also Teasonably « obtainable iriformiation with: respect ‘to
the time, place’ and: circurnstances’ thereof, and the
names and addrésses of the injured and: of available

  

  

witnesses, shail be given by or for‘ the insered. to the " - pas

° Gry to secure such righee The fared ull noting
_ after loss to prejudice such rights. a

company or any (of. its’ authorized |.
practicable. ; The named insured’ ghall’ 'p

b
his expense® ‘all reasonabia steps to prevent ‘other ‘wodily ,

injury or property daniage from arising out of the same
or similar conditions; buts
coverable iindér this policy.” ©

(b) It claim is made or’suit is bréaght aga
the Insured shall immediately. forward: to fo the

every demand, ‘notice, summons or other process re~
ceived by him of his representative. :

  

    

({c}

bodily lao
to. which insurance 1s afforded under’ this
the Insured shall attend: esringe and
in securing and giving” are
tendance of witnesses: ; The insured 's
his own cost,: ‘Yoluritarity make one
any obligation or Incur any ‘experisa 6

aid to others at the time of accident.” :

 

     

. ean ae
tion precedent thereto, ‘there. Sra hve ‘bee full coenpli=

ance with all of the terms-of this polley, hor until the ammount - -
of the insured’s obligation t© pay shail have been ‘finally de- -

termined either by judgirient against 'the insured aftér actual
trial or by written agreemerit of the insuréd, the claimant
and the company.

Any person or organization or the legal representative
thereof who has secured ‘such udgment or written. agreement
shall thereafter be entitled to recover under this policy to the

earned premium shall.
‘. upon notice’ thereof te the en

ring ‘the policy period sind | (4),
_ éxterisions thereof and within three. years: after the:final-ter- 7"
-tnination of this policy, as ‘far
“matter of this insurarica. re

  

they - relate“ to. ‘the: * subject: oh

the ‘agreement. contained -in “this |

en ees Se ret Bees .

extent of the Insurance afforded by this pol . No persor: oF -

Organization shall, Rave any ght rts Sly on t
Y the nse oe Tability, os hall the corpary be.

ys eared i a rr poe
raf the faa lor cof the k Sank=

  

   

 
  
 
  
   

 

: £ oe nee f
of cinsurance. When this it
haz othe é

boliey’ is. cere ee: od
of ct financial) >

 

iter’ propoction ~
; man't pelicable limit « Tabuine under
ve ; icy. 4 pars to the total: applicable
jimit’ of Mepis, of all valid and: collectible. insurance
‘ against such loss.

 

 
  
 
 
 
  
 
 

 

    
  

 

 
 
 
 
 
 
   
 
 
 
   
 

 

Assignient finn we ty
shall fot bind the oe’ until its: con-.

 

 

catody thanot nt lnsared, on taini“the appoiriment
stead Som : "
»” Three Year Policy “if this polley # tesued for'a: period
ot three yesrs, the’ limits Gf the
compatry’s fiability shall apgly separately to each Consscitive
annual period thereof.

    
 
 
 
  
  
  
Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 10 Page 39 of 41

GA-6
2/1/66

   

 

1. Cancellation This ape may . be. cancelled by. the

 
  

tive date. and hs hour]? OF cancel . 2 ye N sat th
shall become the end of the ; policy patiod. Delivery of such | ,
writen tie alter by the Ramed imared or by the cr :

pany shall be equivalent to mailing. :

  

(For policy ixsued by one company)

 
  

In witness. where, the Blanc
tary a 3

(FACSIMILE OF SIGNATURE) ee) - -~ (FACSIMILE'OF SIGNATURE) | ”
: Pe NATURE) :

\

(For policy issued by two companies) .

f )
In witness whereof, the Blank Indemnity Company has caused this policy, with respact to [Part}t#_____ and

such other parts of the palicy ax are applicable thereta; tc be" aligned by’ Its president and a ‘secretary’ st".

and countersigneéd on the declarations page by a duly authorized’ agent of the company.

 

 

10

(FACSIMILE OF SIGNATURE) eABINNLECE SIGNATURE)
Secratary Pradident

4

_ In witness whereof, the Blank Insurance Company has caused this policy, with respect to [Part]2______and ]
such other parts of the policy as are ‘épplicable thereto, to be: ‘signed. by its president. and 4 secretary at"
and countersigned on the declarations page by a duly authorizad agent of the company. tp
(FACSIMILE OF SIGNATURE! (FACSIMILE OF SIGNATURE)
Secretary President

 

 

d

N.B.CU. 3767
Case 17- 12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16: 32:04 Exhibit 10 Page AO of 41

bhi abithin

3 et i cemiactnlly

 

ele beads

ale

ie Be he

 

+ dete ne

‘

“{e) to bediy infer sr piopery demaye ditt

Raat tetlttnatn ite. sata cian

6

CH-2

2/1/66
[Part

Kanani teats tran nathantie,

lOrs233

 

COMPREHENSIVE GENERAL LIABILITY INSURANCE

. KOVERAGE A-=RODILY INsSURY RIABILITY
COVERAGE b—rrorenty DAMAGE. LIABILITY

The company ‘will pay on-befall: “of the: incured ‘all sums
whith the insured shall becorhe fegally obligated to pay at
darazzes because of

[Coverage]? A bedil ‘beluiy or .

  

1? aeolies
ang te comcany. shall Have th the Fight and

¥:
fut Wea CT the insured ‘seeking damage on account of such
bodily injury or property damage, even if any of the allega-
titra sf tne suit ere groundiess, false or fraudulent, and may
mace <n investigation and settlement of any claim or suit

 
    

4 ° we mpany's.! 9h :
exhausted by paymerit ‘of. iudgments or r satilements.

This {insurance]? does not: dpply [under Part:

 

ta) to Labtifity assumed by the insured ‘under any “contract
ee agirement except am incidental cantract: but this
ex2.ten uoes not apply ts a! warranty of ‘fitness or
Gen ity cf the named insured’s products of a warrenty
tmst work perfa:med by or ‘on behalf of the named ine
wired will be done ma workmaniike manner; -

 

to bodily injury or property dams ge “arising | out ‘of the
owransia, maintenance, ‘operation, ws, loacing Or une
kewsing of

{}) any automobile. of: “‘aireratt cwned or ‘operated “by
o rented or loaned to the named inturad, or.

(2; ary other sutemebile ‘oe ‘ireradt: tperated by any
person cin the. course of his employment by ‘the
famed insured; |

but this exclusion does not apply to the: parking ofa an
dutemobile on premises owed by, rerited to of ‘tone
tro 2d by the named insared or the ways immediately
acjuning, if such automobile is not’ owned by or rented
or kcaned te the named’ insered;

(5

 

fc) ta bedily injury or preperty damage arising our of and
152 Course. of the transportaticn cf mebile equipment
by an automebile owned or operated cals ow rented or
loxted to the named innared: no, . :

{d} to bodily injury or property damage stising ‘out ‘of! the
ownerch.p, mainiensnes, operation, use; ldading aun
keac 7g of arty watercrait, if the Sedily Jajury of prep-
erty damage occurs away from: cremises owned by,

   

 

an mexdental coatrace;

 

ce not doctared,” civil wat, insurrection; “rebellion or

revs’ tice er ta any act or condition incident ta any of

the foregoing, with respect te.

{1} liability assumed by the lngarad under an tale
dantal contract, o¢

(2) exsenses for first aid: under the Supplementary

Peyments provision;

{f) 16 bodily injuey or property diwaye for which the ‘ine
sured or his indemnitee may be held lable, as a person

A ee me re mart ne pe ee ee ee a ene yr epee I mare

“i

rinses 19.0F controlled by the: narned ip insused; ‘bur this .
hosp named mand indeser dace 2
contreetses or. to liability, asumed by she insaeed | under” rn

whether o

' {leds

or organization ‘engaged in, the. business of manufactur-
: istributing, sallinig :  alechatic beverages
leisoe ed f for woh ur=

‘or ‘pre’
y reason. of the selling, mrving “OF giving of any
sicaho! 4 bevarage .
(Dan violation 6f any itatuie, erdinaines ‘or regulation,
(2) toa minor,” :

  

    
 

 

 

¥ ion for. p which the insured or any carrier az
his insuirer may be held liable under any workmen's
compensation, uriemployment compensation or disadbil-
ity benefits law, oc under any similar law;

tg)

th)

 

(2) property hid by the Inswesd, ‘or

(3) property inthe: care; " Gustody ‘er control of the imo
sured oF as to which the iacered it for any purseee
exercising physical control;

 

 
  
 
 
 
   

to. liability under:
“parr (3): of th
1 to preperty: damage lother than:t

 
   

 

 

i woe
: insured | ariaing our of iach premises or any part tt

 

tk} to bodily: ‘injury cr ‘prepa:

fadure-of the named i oY.
pieted by or for tha
function ‘or “Serve the purpose. in
incured, if such failure 13 due rust.

in cany design, > ‘forimiula, plan; spetifications,. ‘a wer~
lising ‘material or: printed irswucticns prepared cr Gee
veloped ‘By. arty’ imeurdd; -but this exclusion ooes net

accly to bedily injury or property damage. resulting.
products’ or

 

frown. the attive: malfunctioning: of such

       

espe dam ‘1
aneng out of such producn or any part of such ‘prod-
vers;

(m} to property damage to work performed by or on behalf
. ot the named ners ar ee
4 ‘

as

     
 

ix, parts ¢ oe

tal:

 

‘coe rie which: Inghudes: ‘the sywibol x”,

 

   

(2¥ aod (37 of this exclusion ‘e not’ aly :
written: sidetrack: aree- .

3 oan
raters) Jrising out-of the | use of an elevator. at premises .
di

indy a. med :

age to the wamed insured’, a preduets ,

classification :

hasard. connection with Scerations

ake-or deficiency °-

Cut of the work or sey
ipenert a

identities inthis policy’ bys ‘Classification code - -
aymibol “'c’*,

026806

furnber which includes the

 

Set oy ee
LO Page 41 of 41

et ge ees
wee

Case 17-12870 Doc 105-10 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 1

611o0ls2a4

(3) the underground property damage hazard in con-

nection with operations identified in’ this ‘policy -:

by 2 classification code number which includes the

symbol “u'.]5

HU. PERSONS INSURED

Each of the following is an mpuned under this [iresurance]?
to the extent set forth below:

(a) if the named insured is designated in the declarations
as an individual, the person 30 designated but only
with respect to the conduct of a business of f which he

is rhe vole propriétor: : .

 

(b)}

joint venture so desi grated Oa any part
thereof bur orily with respect to his liability as

(c) if the named insured is deugnated in the déélarations
as other than an individual, _paitnershin « or joint ven.

ture, the organiza?
officer,: director.
within the scope: of hi

 

(d) any person {
‘aured) of Organiza
ager for the named

 

le) with respect to the: ‘aperation; for thé. sare: (locas:

motion upon a public highway, of mobike ‘equipment
registertd under any mator vehicla registration law,

{i} an employee of the named inwured while ‘operat--

ing any such ‘cquipment in the course of his eme-
ployment, and |

{ii} any other person while eperating with the | permis :

sion of the named ‘inured any such equpment
registered in the namie‘of the named ‘insured and
any person of organizstion legally ‘résperisiple: for
such operation, but only if there is no‘ cther valid
and coilectible insurance available, either on a
primary oe excess bass, to such penon or
organizations

 

provided that mo person or organization shail be an

insured under this paragraph (e)] with respect to:

(1) bodily injury to any fellow employes of such pere
son injured in the course of his employment, or

{2} property damage to progerty owned by, rented to,
in charge of or occupied by the asmed incuved or
the employer af amy person deseribed in subpare
graph (ii).

This insurance does not apply te bedily 5 injury or property mo
in oF jolnr
venture af which the instised isa partiler oe masher end °

damage arising out of the conduct of arty
which is act desgnated in this policy at a manied insured,

{H. LIMITS OF LIABHITY

    

a Sine ory “ sreperty damage, ‘the companys
Kability (wader art. 3 ip limited as follows:
Caverzge A—Tha tim? of bodily lajery lability rated | in
the [declarations]* as applicable to “each persian” fs the
limit of the com@gany’s liability for att damiges berane of

 

a _ tend ]4 as ‘aporeat

  
     

_osturrence’ “e

with: Cesgect 10° @kch | ‘project’ ay
“or rented to the named ineered.

. caL.3
. 2/1/66 ;

bedity injury sustained by one. penn as the remit of. ony
one setuerenee | ‘but pibiect 10 the above provision’ fespect- .
ing * on" } ot the company for all”
damages because of bedily injwey. sustained ‘by two or more
persens as the tesult: ot acy One ecéwrresce shall rot exceed
the jens Gt bedily injury’ Viability stated” inthe: {dectara.
tions) 4 ag spplicable to “each oceuerence™

 

  

 

 
 
 

r , parion'*
the total Nabnity of the company °°
of on

  
 

for all damages bei
within the completed spe
injury included within: the
the limit lof bodily: tajery

    
  
  
  
 

 

12) all bodily -
; ‘shall not exceed
ability 4 sta ted: in ithe * ‘[oaclara-

  
 
  
 

  

total liability: ‘ot ‘the ‘the + cornpariy for ‘an
wiages because of all preperry’ damige sustained by one oF-

“mere persons or organizations. as ‘the result of any one ec-

currence: shall not exceed the limit ct preperty damage be-
bility mated in the Edectaratioess]* as spplicable | to “each

  
 
  
 
 
 
 
  
 

 

damage a arising “out af 6 premises or ‘opera. ~
tion: ‘rated ona fermiuner ate basis” ‘or: ‘contractor's
acty damnage. for: which habititw ve ‘assumed under ary
incidental contract ‘relating to such premises or op=
erations, but excluding property” ‘damige included ia
mibpsrsgreph } below; :

repeiy: damage | a ing out af and betureing | ev

the. courte of operations” ‘pertsemed for the named. ©
uted by Adam: ciititractors sand” gaheral -su-

ci by the aamed “issured,. including |

   

(2)

   

 
 

®
sumed urider- any incidents

tract relating to
Opefations, but this ‘subsa : ,

   

OF. repairs at premises Gwaed by oF rented to. the
sated insured of structural alterations at such prem=
i403 which do. not -inveive™ changitig : the ‘size: ‘of - ‘oF
moving buildings or other structures; .

(3) all ‘preperty ‘damage. ineluced within the: ren
hazdtd ard all property: ‘damagé included within the
completed operations hatard.

Such segregate fire ‘shall. Laeely separately to the. prep
7 bed it Sparagraphis (1) (2) aad 13)
phe ay and. {205

 
 
  

séparately
‘by

 

iv. POLICY penton: TERRITORY

 

thi. [inaiseance}? applies. “oaly’ to" ‘padity ‘talery or ‘prip~
any damage: which occurt during the policy pened within the

020867

EY Ee nO EY en Se meter

 

petit Jajury included |. -

 

damage ‘fof which liability is-as-—

  

 
